Execution Copy











$325,000,000


SENIOR LETTER OF CREDIT
AND REIMBURSEMENT AGREEMENT


Dated as of April 21, 2014,


among


SABINE PASS LIQUEFACTION, LLC
as Borrower,


THE BANK OF NOVA SCOTIA
as Senior Issuing Bank and Senior LC Facility Administrative Agent,


SOCIÉTÉ GÉNÉRALE
as Common Security Trustee,


and


THE LENDERS NAMED HEREIN
as Senior LC Lenders,


and for the benefit of


THE BANK OF NOVA SCOTIA
as Joint Lead Arranger and Joint Bookrunner,


SOCIÉTÉ GÉNÉRALE
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent, and
 
MIZUHO BANK, LTD.,
STANDARD CHARTERED BANK,
LLOYDS BANK PLC,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Joint Lead Arrangers, Joint Bookrunners and Co-Documentation Agents




______________________________________________________





--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section
 
 
 
Page

ARTICLE I
 
 
 
 
 
 
 
 
 
 
DEFINITIONS AND INTERPRETATION
3
 
 
 
 
 
 
SECTION 1.01.
Defined Terms
3
 
SECTION 1.02.
Principles of Interpretation
11
 
SECTION 1.03.
UCC Terms
11
 
SECTION 1.04.
Accounting and Financial Determinations
11
 
 
 
 
 
ARTICLE II
 
 
 
 
 
 
 
 
 
 
SENIOR LC COMMITMENTS
11
 
 
 
 
 
 
SECTION 2.01.
Senior LC Commitments
11
 
SECTION 2.02.
Reduction of the Senior LC Commitments
12
 
 
 
 
 
ARTICLE III
 
 
 
 
 
 
 
 
 
LETTERS OF CREDIT
12
 
 
 
 
 
 
SECTION 3.01.
Senior Issuing Bank
12
 
SECTION 3.02.
Letters of Credit
13
 
SECTION 3.03.
Reimbursement to Senior Issuing Bank
15
 
SECTION 3.04.
Obligations Absolute
16
 
SECTION 3.05.
Liability of Senior Issuing Bank and the Senior LC Lenders
17
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
 
 
 
 
 
REPAYMENTS, INTEREST AND FEES
18
 
 
 
 
 
 
SECTION 4.01.
Repayment of Loans
18
 
SECTION 4.02.
Interest Payments
18
 
SECTION 4.03.
Interest Rates
18
 
SECTION 4.04.
Post-Maturity Interest Rates; Default Interest Rates
18
 
SECTION 4.05.
Interest Rate Determination
19
 
SECTION 4.06.
Computations of Interest and Fees
19
 
SECTION 4.07.
Time and Place of Payments
19
 
SECTION 4.08.
Fees
20
 
SECTION 4.09.
Pro Rata Treatment
20
 
SECTION 4.10.
Sharing of Payments
21
 
 
 
 
 
ARTICLE V
 
 
 
 
 
 
 
 
 
 
LOAN AND TAX PROVISIONS
22
 
 
 
 
 
 
SECTION 5.01
Increased Costs
22
 
SECTION 5.02.
Obligation to Mitigate
23
 
SECTION 5.03.
Taxes
25


i

--------------------------------------------------------------------------------




ARTICLE VI
 
 
 
 
 
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
29
 
 
 
 
 
 
SECTION 6.01.
Incorporation of Representations and Warranties in the Common Terms Agreement
29
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
 
 
 
 
 
CONDITIONS PRECEDENT
29
 
 
 
 
 
 
SECTION 7.01.
Conditions to Closing Date
29
 
SECTION 7.02.
Conditions Precedent to Certain Extensions of Credit
32
 
 
 
 
 
ARTICLE VIII
 
 
 
 
 
 
 
 
 
 
COVENANTS OF THE BORROWER
34
 
 
 
 
 
 
SECTION 8.01.
Incorporation of Covenants in the Common Terms Agreement
34
 
 
 
 
 
ARTICLE IX
 
 
 
 
 
 
 
 
 
 
DEFAULTS
34
 
 
 
 
 
 
SECTION 9.01.
Events of Default
34
 
SECTION 9.02.
Acceleration Upon Bankruptcy
34
 
SECTION 9.03.
Acceleration Upon Other Event of Default
35
 
SECTION 9.04.
Action Upon Event of Default
35
 
SECTION 9.05.
Cash Collateralization of Letters of Credit
36
 
SECTION 9.06.
Application of Proceeds
36
 
 
 
 
ARTICLE X
 
 
 
 
 
 
 
 
 
 
THE SENIOR LC FACILITY ADMINISTRATIVE AGENT
37
 
 
 
 
 
 
SECTION 10.01.
Appointment and Authority
37
 
SECTION 10.02.
Rights as a Lender or Secured Hedging Party
38
 
SECTION 10.03.
Exculpatory Provisions
38
 
SECTION 10.04.
Reliance by Senior LC Facility Administrative Agent
39
 
SECTION 10.05.
Delegation of Duties
39
 
SECTION 10.06.
Resignation or Removal of Senior LC Facility Administrative Agent
40
 
SECTION 10.07.
No Amendment to Duties of Senior LC Facility Administrative Agent Without
Consent
41
 
SECTION 10.08.
Non-Reliance on Senior LC Facility Administrative Agent
41
 
SECTION 10.09.
No Joint Lead Arranger, No Joint Bookrunner, No Co-Documentation Agent, No
Syndication Agent Duties
41
 
SECTION 10.10.
Certain Obligations
41
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------




ARTICLE XI
 
 
 
 
 
 
 
 
 
 
MISCELLANEOUS PROVISIONS
42
 
 
 
 
 
 
SECTION 11.01.
Amendments, Etc
42
 
SECTION 11.02.
Entire Agreement
43
 
SECTION 11.03.
Applicable Government Rule; Jurisdiction; Etc
43
 
SECTION 11.04.
Assignments
45
 
SECTION 11.05.
Benefits of Agreement
49
 
SECTION 11.06.
Costs and Expenses
49
 
SECTION 11.07.
Counterparts; Effectiveness
50
 
SECTION 11.08.
Indemnification by the Borrower
50
 
SECTION 11.09.
Interest Rate Limitation
51
 
SECTION 11.10.
No Waiver; Cumulative Remedies
52
 
SECTION 11.11.
Notices and Other Communications
52
 
SECTION 11.12.
Patriot Act Notice
55
 
SECTION 11.13.
Payments Set Aside
55
 
SECTION 11.14.
Right of Setoff
55
 
SECTION 11.15.
Severability
55
 
SECTION 11.16.
Survival
56
 
SECTION 11.17.
Treatment of Certain Information; Confidentiality
56
 
SECTION 11.18.
Waiver of Consequential Damages, Etc
57
 
SECTION 11.19.
Waiver of Litigation Payments
58
 
SECTION 11.20.
Reinstatement
58
 
SECTION 11.21.
No Recourse
58
 
SECTION 11.22.
Intercreditor Agreement
59
 
SECTION 11.23.
Termination
59

Exhibits
 
 
 
 
 
Exhibit A
-
Form of Request for Issuance
Exhibit B
-
Form of Transco Irrevocable Standby Letter of Credit
Exhibit C
-
Form of Lender Assignment (Commitment, Participations and Loans)
Exhibit D-1
-
Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-2
-
Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-3
-
Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D-4
-
Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)
 
 
 
Schedules
 
 
 
 
 
Schedule 2.01
-
Senior LC Commitments and Proportionate Share
Schedule 11.11
-
Notice Information


iii

--------------------------------------------------------------------------------

Execution Copy

This SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT dated as of April 21,
2014, is made among SABINE PASS LIQUEFACTION, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the "Borrower"),
THE BANK OF NOVA SCOTIA, as Senior Issuing Bank and Senior LC Facility
Administrative Agent, SOCIÉTÉ GÉNÉRALE, as the Common Security Trustee, and the
SENIOR LC LENDERS party hereto and for the benefit of THE BANK OF NOVA SCOTIA,
as Joint Lead Arranger and Joint Bookrunner, MIZUHO BANK, LTD., as Joint Lead
Arranger, Joint Bookrunner and Co-Documentation Agent, STANDARD CHARTERED BANK,
as Joint Lead Arranger, Joint Bookrunner and Co-Documentation Agent, LLOYDS BANK
PLC, as Joint Lead Arranger, Joint Bookrunner and Co-Documentation Agent, CRÉDIT
AGRICOLE CORPORATE AND INVESTMENT BANK, as Joint Lead Arranger, Joint Bookrunner
and Co-Documentation Agent, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint
Lead Arranger, Joint Bookrunner and Co-Documentation Agent, and SOCIÉTÉ GÉNÉRALE
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent.
WHEREAS, Sabine Pass LNG, L.P. ("SPLNG"), an indirect wholly owned subsidiary of
Cheniere Energy Partners, L.P. (the "Sponsor"), owns and operates the Sabine
Pass LNG Terminal ("Sabine Pass Terminal") located in Cameron Parish, Louisiana.
The Sabine Pass Terminal has liquefied natural gas ("LNG") regasification and
send-out capacity of approximately 4.3 Bcf/d, storage capacity of approximately
16.9 Bcfe and two marine berths;
WHEREAS, the Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain four liquefaction trains, each with
a nominal production capacity of at least 182,500,000 MMBtu per annum (as more
fully described in the Common Terms Agreement, the "Project"), that will add
liquefaction services at the Sabine Pass Terminal and convert the Sabine Pass
Terminal into a facility capable of liquefying and exporting domestic U.S.
natural gas in addition to importing and regasifying foreign-sourced LNG;
WHEREAS, the Borrower and the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Amended and Restated Common Terms Agreement,
dated as of May 28, 2013 (the "Common Terms Agreement"), that sets out certain
provisions regarding, among other things, common representations and warranties
of the Borrower, common covenants of the Borrower, and common Events of Default
under the Secured Debt Instruments (as defined in the Common Terms Agreement);
WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Amended and Restated Intercreditor Agreement,
dated as of May 28, 2013 (the "Intercreditor Agreement"), that, among other
things, governs the relationship among the Secured Parties and regulates the
claims of the Secured Parties under the Common Terms Agreement against the
Borrower and the enforcement by the Secured Parties under the Common Terms
Agreement of the Security, including the method of voting and decision making,
and the appointment of the Intercreditor Agent for the purposes set forth
therein;



--------------------------------------------------------------------------------




WHEREAS, the Borrower and the Commercial Banks Facility Agent, the Common
Security Trustee, and the Commercial Bank Lenders party thereto entered into
that certain Amended and Restated Credit Agreement (Term Loan A), dated as of
May 28, 2013, pursuant to which such Commercial Bank Lenders party thereto
agreed to provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the Project;
WHEREAS, the Borrower, the KSURE Covered Facility Agent, the Common Security
Trustee and the KSURE Covered Facility Lenders entered into that certain KSURE
Covered Facility Agreement, dated as of May 28, 2013, pursuant to which such
KSURE Covered Facility Lenders party thereto agreed to provide, upon the terms
and conditions set forth therein, the loans described therein to finance the
construction of the Project and, in connection therewith and as a condition
thereto, KSURE issued the KSURE Insurance to provide, upon the terms and
conditions set forth therein, credit support to the KSURE Covered Facility
Lenders;
WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee and
KEXIM entered into that certain KEXIM Direct Facility Agreement, dated as of May
28, 2013, pursuant to which KEXIM agreed to provide, upon the terms and
conditions set forth therein, the loans described therein to finance the
construction of the Project;
WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee,
KEXIM and the KEXIM Covered Facility Lenders entered into that certain KEXIM
Covered Facility Agreement, dated as of May 28, 2013, pursuant to which the
KEXIM Covered Facility Lenders party thereto agreed to provide, upon the terms
and conditions set forth therein, the loans described therein to finance the
construction of the Project and, in connection therewith and as a condition
thereto, KEXIM issued the KEXIM Guarantee to provide, upon the terms and
conditions set forth therein, credit support to the KEXIM Covered Facility
Lenders;
WHEREAS, on February 1, 2013, the Borrower, The Bank of New York Mellon, as the
Senior Bonds Trustee (the "Senior Bonds Trustee") and the guarantors from time
to time party thereto, entered into that certain Indenture (the "Senior Bonds
Indenture"), pursuant to which the Borrower issued Senior Bonds in the aggregate
amount of one billion five hundred million Dollars ($1,500,000,000) (the
"February 2013 Senior Bonds");
WHEREAS, on April 16, 2013, the Borrower, the Senior Bonds Trustee and the
guarantors from time to time party thereto, entered into that certain first
Supplemental Indenture and second Supplemental Indenture to supplement the
Senior Bonds Indenture, and pursuant to which the Borrower issued Senior Bonds
in the aggregate amount of one billion five hundred million Dollars
($1,500,000,000) (the "April 2013 Senior Bonds");
WHEREAS, on November 25, 2013, the Borrower, the Senior Bonds Trustee and the
guarantors from time to time party thereto, entered into that certain third
Supplemental Indenture to supplement the Senior Bonds Indenture, and pursuant to
which the Borrower issued Senior Bonds in the aggregate amount of one billion
Dollars ($1,000,000,000) (and together with the February 2013 Senior Bonds and
the April 2013 Senior Bonds, the "2013 Senior Bonds");
WHEREAS, the Borrower has granted certain Security in the Collateral for the
benefit of the Secured Parties pursuant to the Security Documents;

2

--------------------------------------------------------------------------------




WHEREAS, the Borrower has requested the Senior LC Facility Administrative Agent,
the Common Security Trustee, the Senior Issuing Bank and the Senior LC Lenders
party hereto to establish a credit facility, pursuant to which the Senior
Issuing Bank and Senior LC Lenders will make available, upon the terms and
conditions set forth herein, the letters of credit described herein to finance
certain working capital requirements of the Project; and
WHEREAS, the Senior LC Lenders and the Senior Issuing Bank are willing to make
such credit facility available upon and subject to the terms and conditions
hereinafter set forth.
NOW THEREFORE, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION


SECTION 1.01.    Defined Terms. Unless the context shall otherwise require, or
unless otherwise defined in this Section 1.01, capitalized terms used herein
shall have the meanings provided in the Common Terms Agreement.
"2013 Senior Bonds" has the meaning provided in the recitals.
"Aggregate Senior LC Commitment" means three hundred twenty-five million Dollars
($325,000,000) as such amount may be reduced by the amount of any termination of
the Senior LC Commitments pursuant to Section 2.02(b) (Reduction of the Senior
LC Commitments).
"Agreement" means this Senior Letter of Credit and Reimbursement Agreement, as
amended, amended and restated, supplemented or otherwise modified from time to
time.
"Approved Fund" means, with respect to any Senior LC Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Senior LC Lender or
by an Affiliate of such investment advisor.
"Base Rate" means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus one-half of one percent
(0.50%) and (b) the average rate of interest in effect for such day as publicly
announced from time to time by the Senior LC Facility Administrative Agent as
its "prime rate." The "prime rate" is the rate set by the Senior LC Facility
Administrative Agent based upon various factors, including its costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by the Senior LC Facility
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
"Borrower" has the meaning provided in the preamble.

3

--------------------------------------------------------------------------------




"Change in Law" means (a) the adoption or introduction of any law, rule,
directive, guideline, decision or regulation after the Closing Date, (b) any
change in law, rule, directive, guideline, decision or regulation or in the
interpretation or application thereof by any Government Authority charged with
its interpretation or administration after the Closing Date or (c) compliance by
any Senior LC Lender, by any lending office of such Senior LC Lender, or by such
Senior LC Lender's holding company, if any, with any written request, guideline,
decision or directive (whether or not having the force of law but if not having
the force of law, then being one with which the relevant party would customarily
comply) of any Government Authority charged with its interpretation or
administration made or issued after the Closing Date; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a "Change in Law" regardless of the date
enacted, adopted, issued or implemented.
"Closing Date" means the date upon which each of the conditions precedent
enumerated in Section 7.01 (Conditions to Closing Date) have been satisfied or
waived in accordance with this Agreement.
"Commitment Fee" has the meaning provided in Section 4.08(a) (Fees).
"Common Terms Agreement" has the meaning provided in the recitals.
"Communications" has the meaning provided in Section 11.11(h) (Notices and Other
Communications).
"Default Rate" has the meaning provided in Section 4.04 (Post-Maturity Interest
Rates; Default Interest Rates).
"Defaulting Lender" means a Senior LC Lender which (a) has defaulted in its
obligations to fund any Loan or otherwise failed to comply with its obligations
under Section 3.03(c) (Reimbursement to Senior Issuing Bank), unless such
default or failure is no longer continuing or has been cured within three (3)
Business Days after such default or failure, (b) has notified the Borrower
and/or the Senior LC Facility Administrative Agent that it does not intend to
comply with its obligations under Section 3.03(c) (Reimbursement to Senior
Issuing Bank) or has made a public statement to that effect or (c) has, or has a
direct or indirect parent company that has, (x) become the subject of a
proceeding under any Bankruptcy Code or any applicable foreign, federal, state
or other statute or law relating to bankruptcy, insolvency, reorganization or
other relief for debtors or (y) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that,

4

--------------------------------------------------------------------------------




for the avoidance of doubt, a Senior LC Lender shall not be a Defaulting Lender
solely by virtue of (i) the ownership or acquisition of any equity interest in
that Senior LC Lender or any direct or indirect parent company thereof by a
Government Authority or (ii) in the case of a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Government Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if Government Rule requires
that such appointment not be publicly disclosed, in any case, where such action
does not result in or provide such Senior LC Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Senior LC Lender
(or such Government Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Senior LC Lender.
"Eligible Assignee" means (a) any Senior LC Lender and (b) any other Person
(other than a natural person) approved by the Senior LC Facility Administrative
Agent (not to be unreasonably withheld), the Senior Issuing Bank (in its sole
discretion) and, unless an Event of Default shall then be continuing, with the
consent of the Borrower (not to be unreasonably withheld); provided that, the
Borrower shall be deemed to have consented unless it shall object thereto by
written notice to the Senior LC Facility Administrative Agent within five (5)
Business Days after having received notice of the proposed assignment; provided,
further, that, notwithstanding the foregoing, Eligible Assignee shall not
include any Defaulting Lender (as defined herein or in any other Facility
Agreement), Loan Party, the Sponsor, Blackstone, any Material Project Party or
any Affiliate or Subsidiary of any of the foregoing.
"Eligible Transferee" means any bank or other financial institution which has a
credit rating of A- or higher from S&P or A3 or higher from Moody's.
"Excluded Taxes" means, with respect to the Senior LC Facility Administrative
Agent, the Senior Issuing Bank, any Senior LC Lender or any other recipient of
any payment to be made by or on account of any Obligation of the Borrower, (a)
(i) income or franchise Taxes, in each case, imposed on (or measured by) its net
income (however denominated) by the United States or by the jurisdiction (or any
subdivision thereof) under the laws of which such Person is organized or in
which its principal office is located or, in the case of a Senior LC Lender, in
which its applicable lending office is located or (ii) any branch profits Taxes
or any similar Taxes on retained earnings imposed by any jurisdiction described
in clause (a)(i) that relates to such Person or any jurisdiction in which the
Borrower is located, (b) in the case of a Senior LC Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to such Senior LC Lender with
respect to an applicable interest in a Loan pursuant to a law in effect at the
time such Senior LC Lender becomes a party to this Agreement (other than
pursuant to an assignment request by the Borrower under Section 5.02 (Obligation
to Mitigate)) or changes its lending office (except to the extent that amounts
with respect to such Taxes were payable either to such Senior LC Lender's
assignor immediately before such Senior LC Lender became a party hereto or to
such Senior LC Lender immediately before it changed its lending office), (c)
Taxes attributable to such Senior LC Lender's failure to comply with Section

5

--------------------------------------------------------------------------------




5.03(e) (Taxes - Status of Senior LC Lenders), (d) any United States federal
withholding Tax imposed under FATCA and (e) Other Connection Taxes.
"Extension of Credit" means (a) the making of a Loan, (b) the issuance of a
Letter of Credit, or (c) the amendment of any Letter of Credit having the effect
of extending the stated termination date thereof or increasing the LC Available
Amount thereunder.
"FATCA" means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any United States
Department of Treasury regulation promulgated thereunder and published
administrative guidance implementing such Sections and any agreements entered
into pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Effective Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided that, (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day and (b) if such rate is not so published for any
day that is a Business Day, the Federal Funds Effective Rate for such day shall
be the average of the quotations for such day for such transactions received by
the Senior LC Facility Administrative Agent from three (3) federal funds brokers
of recognized standing selected by the Senior LC Facility Administrative Agent.
"Fee Letter" means each fee letter, dated as of April 21, 2014, between or among
each Senior LC Lender, the Borrower and, as applicable, the Senior Issuing Bank.
"Indemnified Taxes" means (a) Taxes imposed on or with respect to any payment
made on account of any Obligation of the Borrower hereunder to the Senior LC
Facility Administrative Agent, the Senior Issuing Bank or any other recipient of
any payment to be made by or on account of any Obligation of the Borrower
hereunder other than Excluded Taxes and (b) to the extent not otherwise
described in clause (a), Other Taxes.
"Indemnitee" has the meaning provided in Section 11.08(a) (Indemnification by
the Borrower).
"Information" has the meaning provided in Section 11.17 (Treatment of Certain
Information; Confidentiality).
"Intercreditor Agreement" has the meaning provided in the recitals.
"ISP98" has the meaning provided in Section 3.02(f)(iii) (Letters of Credit).
"LC Available Amount" means, for any Letter of Credit on any date of
determination, the maximum amount available to be drawn under such Letter of
Credit at any time on or

6

--------------------------------------------------------------------------------




after such date (assuming the satisfaction of all conditions for drawing
enumerated therein).
"LC Cash Collateral Account" means an interest bearing cash collateral account
established upon the occurrence of an Event of Default by the Senior LC Facility
Administrative Agent in its name for the benefit of the Senior LC Lenders,
subject to the terms of this Agreement.
"LC Fee" has the meaning provided in Section 4.08(b) (Fees).
"LC Payment Notice" has the meaning provided in Section 3.03(a) (Reimbursement
to Senior Issuing Bank).
"LC Reimbursement Payment" has the meaning provided in Section 3.03(b)
(Reimbursement to Senior Issuing Bank).
"Lender Assignment Agreement" means an assignment and agreement entered into by
a Senior LC Lender and an Eligible Assignee, and accepted by the Senior LC
Facility Administrative Agent and, so long as no Event of Default has occurred
and is continuing, the Borrower, in substantially the form of Exhibit C.
"Letter of Credit" means a letter of credit, in the case of the Transco
Precedent Agreement, substantially in the form of Exhibit B and, in the case of
all other letters of credit, in a form reasonably acceptable to the Senior
Issuing Bank, in each case issued pursuant to Section 3.02 (Letters of Credit)
to secure the obligations of the Borrower under the Project Documents that are
permitted to be entered into pursuant to the Financing Documents to support the
working capital requirements of the Project relating to the purchase or
transportation of natural gas and any construction of natural gas pipelines in
connection therewith.
"Loan" means a loan by a Senior LC Lender to the Borrower deemed made pursuant
to Section 3.03(e) or 3.03(f) (Reimbursement to Senior Issuing Bank) in
connection with a draw upon any Letter of Credit.
"Maturity Date" means the fifth anniversary of the Closing Date (as such date
may be extended in writing by mutual agreement of all of the parties hereto,
which agreement shall be in the sole and absolute discretion of each of the
parties hereto).
"Non-Consenting Lender" has the meaning provided in Section 5.02(c) (Obligation
to Mitigate).
"Non-Recourse Parties" has the meaning provided in Section 11.21(a) (No
Recourse).
"Non-U.S. Lender" has the meaning provided in Section 5.03(e) (Taxes - Status of
Senior LC Lenders).
"Obligations" means, collectively, (a) all Indebtedness, Loans, advances, debts,
liabilities (including any indemnification or other obligations that survive the
termination

7

--------------------------------------------------------------------------------




of the Financing Documents (excluding each Secured Debt Instrument other than
this Agreement)), and all other obligations, howsoever arising (including
Guarantee obligations), in each case, owed by the Borrower to the Senior LC
Secured Parties (or any of them) of every kind and description (whether or not
evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, pursuant to the terms of the Financing Documents
(excluding each Secured Debt Instrument other than this Agreement), (b) any and
all sums reasonably advanced by the Senior LC Facility Administrative Agent in
order to preserve the Collateral or preserve the security interest of the Senior
LC Secured Parties in the Collateral (including, but without duplication of the
Borrower's Obligation to repay the same, amounts described in the last sentence
of the definition of Operation and Maintenance Expenses) and (c) in the event of
any proceeding for the collection or enforcement of the obligations described in
clauses (a) and (b) above, after an Event of Default shall have occurred and be
continuing and the Loans have been accelerated pursuant to Section 9.02
(Acceleration Upon Bankruptcy) or Section 9.03 (Acceleration Upon Other Event of
Default), the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Senior LC Lenders of their rights under the Security Documents,
together with any necessary attorneys' fees and court costs.
"Other Connection Taxes" means, with respect to any Senior LC Lender, the Senior
Issuing Bank, the Senior LC Facility Administrative Agent or any other recipient
of any payment to be made by or on account of any Obligation of the Borrower,
Taxes imposed as a result of a former or present connection between such Person
and the jurisdiction imposing such Tax (other than connections arising from such
Person having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any Loan or Financing Document).
"Other Taxes" means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.02 (Obligation to
Mitigate)).
"Participant" has the meaning provided in Section 11.04(d) (Assignments).
"Participant Register" has the meaning provided in Section 11.04(d)
(Assignments).
"Platform" has the meaning provided in Section 11.11(i) (Notices and Other
Communications).
"Principal Amount Outstanding" means, on any date, the sum of (i) the aggregate
principal amount of all Loans outstanding on such date plus (ii) the aggregate
LC Available Amounts of all Letters of Credit outstanding on such date (without
giving

8

--------------------------------------------------------------------------------




effect to any draw on any Letter of Credit that has not as of such date been
deemed a Loan), in each case after giving effect to all Extensions of Credit to
be made on such date.
"Proportionate Share" means, with respect to each Senior LC Lender, the
percentage set forth opposite the name of such Senior LC Lender in the column
entitled "Proportionate Share" in Schedule 2.01, as the same may be reduced or
increased from time to time pursuant to assignments by or to such Senior LC
Lender pursuant to Section 11.04 (Assignments).
"Register" has the meaning provided in Section 2.01(b) (Senior LC Commitments).
"Request for Issuance" has the meaning provided in Section 3.02(b) (Letters of
Credit).
"Required Senior LC Lenders" means, as of any date of determination, the Senior
LC Lenders that, collectively, on such date hold in excess of fifty percent
(50%) of the sum of (i) the Principal Amount Outstanding and (ii) the Senior LC
Commitments.
"Senior Issuing Bank" means (a) The Bank of Nova Scotia or (b) in connection
with the appointment of a successor to The Bank of Nova Scotia (or its
successor) pursuant to Section 3.01 (Senior Issuing Bank), any other Senior LC
Lender designated by the Borrower after the date hereof that has a credit rating
of A3 or higher by Moody’s, A- or higher by S&P or an equivalent rating by
another nationally-recognized credit rating agency, and that has agreed in
writing to accept such designation as a Senior Issuing Bank and to be bound by
all of the terms contained in this Agreement and the other Financing Documents
binding on a Senior Issuing Bank in such capacity (provided that, a copy of such
agreement has been delivered to the Senior LC Facility Administrative Agent), it
being understood that such agreement may contain additional conditions to, or
limitations on, such Senior Issuing Bank’s obligation to issue Letters of Credit
hereunder (including limits on the aggregate stated amount of Letters of Credit
at any one time outstanding that may be issued by such Senior Issuing Bank), and
any such conditions or limitations are hereby incorporated by reference into
this Agreement to the same extent and with the same force as if fully set forth
herein. Each reference to a Senior Issuing Bank contained in this Agreement and
the other Financing Documents shall be deemed to refer to the applicable Senior
LC Lender solely in its capacity as the issuer of Letters of Credit hereunder
and not in its capacity as a Senior LC Lender, and each reference to a Senior LC
Lender contained in this Agreement and the other Financing Documents shall be
deemed to refer to such Senior LC Lender in its capacity as such and not in its
capacity (if applicable) as a Senior Issuing Bank.
"Senior LC Commitment" means, with respect to each Senior LC Lender, the
commitment of such Senior LC Lender to acquire participations in any Letter of
Credit, as set forth opposite the name of such Senior LC Lender in the column
entitled "Senior LC Commitment" in Schedule 2.01, or if such Senior LC Lender
has entered into one or more Lender Assignment Agreements, set forth opposite
the name of such Senior LC Lender in the Register maintained by the Senior LC
Facility Administrative Agent as such Senior LC Lender's Senior LC Commitment,
as the same may be (a) reduced from

9

--------------------------------------------------------------------------------




time to time in accordance with Section 2.02 (Reduction of the Senior LC
Commitments), (b) reduced or increased from time to time pursuant to assignments
by or to such Senior LC Lender pursuant to Section 11.04 (Assignments) and (c)
utilized, as of the applicable date of determination, in the amount of such
Senior LC Lender’s Proportionate Share of the Principal Amount Outstanding with
respect to any Loan and Letter of Credit.
"Senior LC Facility Administrative Agent" means The Bank of Nova Scotia, not in
its individual capacity, but solely as Senior LC Facility Administrative Agent
for the Loans and Letters of Credit hereunder, and each other Person that may,
from time to time, be appointed as successor Senior LC Facility Administrative
Agent pursuant to Section 10.06 (Resignation or Removal of Senior LC Facility
Administrative Agent).
"Senior LC Lender Payment Notice" has the meaning provided in Section 3.03(c)
(Reimbursement to Senior Issuing Bank).
"Senior LC Lenders" means those commercial bank lenders identified on Schedule
2.01, each Eligible Assignee that shall become a party hereto pursuant to
Section 11.04 (Assignments) and, to the extent so provided in Section 3.03(e)
(Reimbursement to Senior Issuing Bank), the Senior Issuing Bank.
"Senior LC Secured Parties" means the Senior Issuing Bank, the Senior LC
Lenders, the Senior LC Facility Administrative Agent, the Common Security
Trustee and each of their respective successors and permitted assigns, in each
case in connection with this Agreement.
"Supermajority Senior LC Lenders" means, as of any date of determination, the
Senior LC Lenders that, collectively, on such date hold in excess of sixty six
and two-thirds percent (66.66%) of the sum of (i) the Principal Amount
Outstanding and (ii) the Senior LC Commitments.
"Termination Date" means the earlier to occur of (i) the Maturity Date and (ii)
the date of termination or reduction in whole of the Senior LC Commitments or
the acceleration of the Loans pursuant to Section 2.02 (Reduction of the Senior
LC Commitments), Section 9.02 (Acceleration Upon Bankruptcy) and Section 9.03
(Acceleration Upon Other Event of Default).
"Trade Date" has the meaning provided in Section 11.04(b) (Assignments).
"Transco Precedent Agreement" means the Precedent Agreement For Firm
Transportation Service Under Gulf Trace Project, dated as of April 15, 2014,
between Transcontinental Gas Pipe Line Company, LLC and the Borrower.
"U.S. Tax Compliance Certificate" has the meaning provided in Section 5.03(e)
(Taxes - Status of Senior LC Lenders).
"United States Person" means any Person that is a “United States person” as
defined in Section 7701(a)(30) of the Code.

10

--------------------------------------------------------------------------------




"Withholding Agent" means the Borrower and the Senior LC Facility Administrative
Agent.
SECTION 1.02.    Principles of Interpretation. Unless the context shall
otherwise require, or unless otherwise provided herein, this Agreement shall be
governed by the principles of interpretation in Section 1.2 (Interpretation) of
the Common Terms Agreement, mutatis mutandis.
SECTION 1.03.    UCC Terms. Unless otherwise defined herein, terms used herein
that are defined in the UCC shall have the respective meanings given to those
terms in the UCC.
SECTION 1.04.    Accounting and Financial Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.


ARTICLE II
SENIOR LC COMMITMENTS
On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:
SECTION 2.01.    Senior LC Commitments.
(a)Each Senior LC Lender, severally and not jointly, shall participate in the
issuance of Letters of Credit (and any drawings of the LC Available Amounts
thereunder) during the period from the Closing Date until the Termination Date,
in an aggregate principal amount not in excess of such Senior LC Lender’s Senior
LC Commitment. Within the limits hereinafter set forth, the Borrower may, from
the Closing Date until the Termination Date, request the issuance of or
amendments to Letters of Credit hereunder and may request at any time the
reduction or cancellation of Letters of Credit. In no event shall the Borrower
be entitled to request or receive any Extensions of Credit that would cause the
Principal Amount Outstanding hereunder to exceed the Aggregate Senior LC
Commitment.
(b)The Senior LC Facility Administrative Agent shall maintain at the Senior LC
Facility Administrative Agent's office (i) a copy of any Lender Assignment
Agreement delivered to it pursuant to Section 11.04 (Assignments), and (ii) a
register for the recordation of (A) the names and addresses of the Senior LC
Lenders, (B) all the Senior LC Commitments of and principal amount of and
interest on the Loans owing and paid to, each Senior LC Lender pursuant to the
terms hereof from time to time, (C) the amount, beneficiary and termination date
of all outstanding Letters of Credit and (D) amounts received by the Senior LC
Facility Administrative Agent from the Borrower and whether such amounts
constitute principal, interest, fees or other amounts and each Senior LC
Lender's share thereof (the "Register"). The Register shall be available for
inspection by the Borrower, the Senior Issuing Bank and any Senior LC Lender at
any reasonable time and from time to time upon reasonable prior notice.

11

--------------------------------------------------------------------------------




(c)The entries made by the Senior LC Facility Administrative Agent in the
Register or the accounts maintained by any Senior LC Lender shall be conclusive
and binding evidence, absent manifest error, of the existence and amounts of the
obligations recorded therein; provided that, the failure of any Senior LC Lender
or the Senior LC Facility Administrative Agent to maintain such Register or
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.
In the event of any conflict between the accounts and records maintained by any
Senior LC Lender and the accounts and records of the Senior LC Facility
Administrative Agent in respect of such matters, the accounts and records of the
Senior LC Facility Administrative Agent shall control in the absence of manifest
error.
SECTION 2.02.    Reduction of the Senior LC Commitments.
(a)All Senior LC Commitments, if any, shall be automatically and permanently
terminated on the Termination Date.
(b)If no Default or Event of Default has occurred or is continuing or shall
occur as a result thereof, the Borrower may, upon (i) at least three (3)
Business Days’ notice to the Senior LC Facility Administrative Agent (which
shall promptly distribute copies thereof to the Senior Issuing Bank and each of
the Senior LC Lenders) and (ii) certification (to the reasonable satisfaction of
the Senior LC Facility Administrative Agent) that the letter of credit capacity
under the portion of the Senior LC Commitments to be cancelled is not required
to satisfy any express obligation of the Borrower, terminate in whole or reduce
ratably in part such portions of the Senior LC Commitments; provided that, any
such partial reduction shall be in the minimum amount of $1,000,000 or an
integral multiple of $1,000,000 in excess thereof.
(c)Any termination or reduction of the Senior LC Commitments pursuant to this
Section 2.02 shall be permanent. Each reduction of the Senior LC Commitments
shall be made ratably among the Senior LC Lenders in accordance with their
Proportionate Share.
(d)The Borrower shall have the right to permanently terminate the Senior LC
Commitment of any Non-Consenting Lender in accordance with Section 6.04(c)
(Obligation to Mitigate).
(e)All Senior LC Commitments, if any, shall be terminated upon the occurrence of
an Event of Default if required pursuant to Section 9.02 (Acceleration upon
Bankruptcy) or Section 9.03 (Acceleration upon Other Event of Default) in
accordance with the terms thereof.
ARTICLE III
LETTERS OF CREDIT
SECTION 3.01.    Senior Issuing Bank. If The Bank of Nova Scotia (or its
successor) shall either (x) cease to satisfy the minimum credit ratings for a
Senior Issuing Bank hereunder (as set forth in the definition of "Senior Issuing
Bank" in Section 1.01 (Defined Terms)) or (y) be unable to issue or renew, or
extend the expiry date of, any Letter of Credit pursuant to Section 3.02(d)
(Letters of Credit), then The Bank of Nova Scotia (or its successor) shall use
all reasonable commercial efforts, and fully cooperate with the Borrower to,
identify and arrange for

12

--------------------------------------------------------------------------------




a Senior LC Lender who meets such minimum credit ratings or that is able to
issue, renew and extend the expiry date of each Letter of Credit, as applicable,
to act as Senior Issuing Bank hereunder.
SECTION 3.02.    Letters of Credit.
(a)Subject to the terms and conditions set forth herein and, as applicable, the
terms and conditions set forth in the Common Terms Agreement, the Borrower may
(but is not required to), on or after the Closing Date, deliver to the Senior
Issuing Bank a Request for Issuance of a Letter of Credit. Upon receipt of such
Request for Issuance and subject to the satisfaction of the conditions precedent
in Section 7.02 (Conditions Precedent to Certain Extensions of Credit), the
Senior Issuing Bank shall issue a Letter of Credit in the amount requested,
except that no Letter of Credit will be issued if, after such issuance, the
Principal Amount Outstanding would exceed the Aggregate Senior LC Commitment.
(b)Each Letter of Credit shall be issued (or the stated maturity thereof
extended or terms thereof modified or amended) on not less than three (3)
Business Days’ prior written notice thereof (or on the Closing Date with respect
to any Letter of Credit for which the Borrower issues a Request for Issuance on
the Closing Date) to the Senior LC Facility Administrative Agent (which shall
promptly distribute copies thereof to the Senior LC Lenders) and the Senior
Issuing Bank to issue such Letter of Credit, substantially in the form of
Exhibit A (a "Request for Issuance"). Each Request for Issuance shall include
(i) the date (which shall be a Business Day, but in no event later than the date
that occurs five (5) Business Days prior to the Termination Date) of issuance of
such Letter of Credit (or the date of effectiveness of such extension,
modification or amendment) and the stated expiry date thereof (which shall be no
later than the date that occurs one year from the date of issuance of such
Letter of Credit (or, in the case of any extension of a Letter of Credit, one
year from the date of effectiveness of such extension) and in any event no later
than the Termination Date), (ii) the proposed stated amount of such Letter of
Credit, (iii) the intended beneficiary of such Letter of Credit, and (iv) a
description of the intended use of such Letter of Credit. Each Request for
Issuance shall be irrevocable unless modified or rescinded by the Borrower not
less than one (1) Business Day prior to the proposed date of issuance (or
effectiveness) specified therein. Not later than 12:00 noon New York City time
on the proposed date of issuance (or effectiveness) specified in such Request
for Issuance, and upon fulfillment of the applicable conditions precedent and
the other requirements set forth herein, the Senior Issuing Bank shall issue (or
extend, amend or modify) such Letter of Credit to the Borrower or directly to
the intended beneficiary and provide notice and a copy thereof to the Common
Security Trustee and the Senior LC Facility Administrative Agent, which shall
promptly furnish copies thereof to the Senior LC Lenders, and to the extent that
such Letter of Credit was issued directly to the intended beneficiary, the
Senior Issuing Bank shall provide notice and a copy thereof to the Borrower.
(c)Letters of Credit shall expire no later than one year from the date of
issuance of such Letter of Credit. Each Letter of Credit may provide that it
will be automatically renewed or extended for a stated period of time at the end
of its then-scheduled expiration date (but in any event shall not be extended
for longer than one year from the date of effectiveness of such extension or
beyond the Termination Date) unless the Senior Issuing Bank notifies the
beneficiary thereof prior to such expiration date that such Issuing Bank elects
not to renew or

13

--------------------------------------------------------------------------------




extend such Letter of Credit. In no event shall the Senior LC Lenders have any
obligation to pay any amount to (or for the account of) the Senior Issuing Bank
or any other Person, in respect of a drawing under a Letter of Credit that
occurs after the Maturity Date.
(d)Notwithstanding anything in this Agreement to the contrary, the Senior
Issuing Bank shall not have any obligation to issue or renew, or extend the
expiry date of, any Letter of Credit if any judgment, order, or decree of any
Government Authority or arbitrator shall by its terms purport to enjoin or
restrain the Senior Issuing Bank from issuing or renewing or extending the
expiry date of such Letter of Credit, or any Applicable Law or any directive
(whether or not having the force of law) from any Government Authority with
jurisdiction over the Senior Issuing Bank shall prohibit, or direct that the
Senior Issuing Bank refrain from, the issuance of new letters of credit or the
renewal or extension of the expiry date of issued letters of credit generally or
the issuance, renewal or extension of the expiry date of a Letter of Credit
specifically or shall impose upon the Senior Issuing Bank with respect to such
Letter of Credit any restriction, reserve, or capital requirement, or shall
impose upon the Senior Issuing Bank any loss, cost, or expense. The Senior
Issuing Bank shall provide the Borrower with prompt notice of the occurrence of
any event described in this Section 3.02(d) not later than five (5) Business
Days after obtaining knowledge of the occurrence of any such event.
(e)Each Senior LC Lender severally agrees with the Senior Issuing Bank to
participate in the Extension of Credit resulting from the issuance (or
extension, modification or amendment) of such Letter of Credit and each drawing
of the LC Available Amounts thereunder, in the manner and the amount provided in
Section 3.03 (Reimbursement to Senior Issuing Bank), and the issuance of such
Letter of Credit shall be deemed to be a confirmation by the Senior Issuing Bank
and each Senior LC Lender of such participation in such amount.
(f)In addition to the date of issuance, stated expiry date, stated amount,
beneficiary and intended use specified in the applicable Request for Issuance,
each Letter of Credit shall provide (unless the Borrower specifies otherwise in
such Request for Issuance) for:
(i)payment in immediately available funds in Dollars on a Business Day;
(ii)multiple drawings and partial drawings;
(iii)applicability of the International Standby Practices 1998, International
Chamber of Commerce Publication No. 590 (1998) ("ISP98") and shall, as to
matters not governed by ISP98, be governed and construed in accordance with the
laws of the State of New York and applicable U.S. federal law; and
(iv)a drawing by the beneficiary of the full available amount thereof if either
(A) the Senior Issuing Bank ceases to satisfy the minimum credit ratings for a
Senior Issuing Bank hereunder (as set forth in the definition of “Senior Issuing
Bank” in Section 1.01 (Defined Terms)) and such Letter of Credit has not been
replaced by a Senior Issuing Bank satisfying such minimum credit ratings within
twenty (20) days or such shorter number of days as required under the Project
Document with respect to which such Letter of Credit is issued; provided that,
the right to draw under this clause (A) shall only be included in the applicable
Letter of Credit to the extent required under the Project

14

--------------------------------------------------------------------------------




Document with respect to which such Letter of Credit is issued or (B) the Senior
Issuing Bank notifies the Borrower (which shall promptly notify the beneficiary)
prior to the then-scheduled expiration date that the Senior Issuing Bank elects
not to renew or extend such Letter of Credit.
SECTION 3.03.    Reimbursement to Senior Issuing Bank.
(a)The Senior Issuing Bank shall give the Senior LC Facility Administrative
Agent, the Common Security Trustee, the Borrower and each of the Senior LC
Lenders prompt notice of any payment made by the Senior Issuing Bank in
accordance with the terms of any Letter of Credit issued by the Senior Issuing
Bank (an "LC Payment Notice") no later than 10:00 a.m. New York City time on the
Business Day immediately succeeding the date of such payment by the Senior
Issuing Bank.
(b)Upon delivery to the Borrower of an LC Payment Notice on or before 10:00 a.m.
New York City time on the Business Day immediately succeeding the date of such
payment by the Senior Issuing Bank, the Borrower shall, on or before 12:00 noon
New York City time on such Business Day, reimburse the Senior Issuing Bank for
such payment (an "LC Reimbursement Payment") by paying to the Senior LC Facility
Administrative Agent, for the account of the Senior Issuing Bank, an amount
equal to the payment made by the Senior Issuing Bank plus interest on such
amount at a rate per annum equal to the Base Rate plus 2.00%; provided that, if
the Senior Issuing Bank delivers an LC Payment Notice to the Borrower after
10:00 a.m. New York City time on the Business Day immediately succeeding the
date of payment by the Senior Issuing Bank, the Borrower shall make the LC
Reimbursement Payment on or before 12:00 noon New York City time on the next
succeeding Business Day. The Senior Issuing Bank’s failure to provide an LC
Payment Notice shall not relieve the Borrower of its obligation to reimburse the
Senior Issuing Bank for any payment it makes under any Letter of Credit.
(c)If the Borrower fails to make the LC Reimbursement Payment as required under
Section 3.03(b), the Senior LC Facility Administrative Agent shall promptly
notify each of the Senior LC Lenders of the amount of its share of the payment
made under the Letter of Credit, which shall be such Senior LC Lender's
Proportionate Share of such amount paid by the Senior Issuing Bank (the "Senior
LC Lender Payment Notice"). Each Senior LC Lender hereby severally agrees to pay
such amount in immediately available funds to the Senior LC Facility
Administrative Agent for the account of the Senior Issuing Bank plus interest on
such amount at a rate per annum equal to the Federal Funds Effective Rate from
the date of such payment by the Senior Issuing Bank to the date of payment to
the Senior Issuing Bank by such Senior LC Lender. Each Senior LC Lender shall
make such payment by not later than 4:00 p.m. New York City time on the date it
received the Senior LC Lender Payment Notice (if such notice is received at or
prior to 1:00 p.m. New York City time) and before 12:00 noon New York City time
on the next succeeding Business Day following such receipt (if such notice is
received after 1:00 p.m. New York City time). Each Senior LC Lender shall
indemnify and hold harmless the Senior Issuing Bank from and against any and all
losses, liabilities (including liabilities for penalties), actions, suits,
judgments, demands, costs, and expenses (including reasonable attorneys’ fees
and expenses) resulting from any failure on the part of such Senior LC Lender to
provide, or from any delay in providing, the Senior LC Facility Administrative
Agent for the account of the

15

--------------------------------------------------------------------------------




Senior Issuing Bank with its Proportionate Share of the amount paid under the
Letter of Credit but no such Senior LC Lender shall be so liable for any such
failure on the part of or caused by any other Senior LC Lender or the willful
misconduct or gross negligence, as determined by a court of competent
jurisdiction by a final and non-appealable order, of the Senior LC Facility
Administrative Agent. Each Senior LC Lender’s obligation to make each such
payment to the Senior LC Facility Administrative Agent for the account of the
Senior Issuing Bank shall be several and not joint and shall not be affected by
(A) the occurrence or continuance of any Default or Event of Default, (B) the
failure of any other Senior LC Lender to make any payment under this Section
3.03, or (C) the date of the drawing under the applicable Letter of Credit
issued by the Senior Issuing Bank; provided that, such drawing occurs prior to
the earlier of (i) the Maturity Date or (ii) the termination date of the
applicable Letter of Credit. Each Senior LC Lender further agrees that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
(d)The Senior LC Facility Administrative Agent shall pay to the Senior Issuing
Bank in immediately available funds the amounts paid pursuant to Sections
3.03(b) and 3.03(c) before the close of business on the day such payment is
received; provided that, any amount received by the Senior LC Facility
Administrative Agent that is due and owing to the Senior Issuing Bank and
remains unpaid to the Senior Issuing Bank on the date of receipt shall be paid
on the next succeeding Business Day with interest payable at the Federal Funds
Effective Rate.
(e)For so long as any Senior LC Lender is a Defaulting Lender under clause (a)
of the definition thereof, the Senior Issuing Bank shall be deemed, for purposes
of Section 4.12 (Sharing of Payments, Etc.) and Article IX (Defaults), to be a
Senior LC Lender hereunder in substitution of such Defaulting Lender, owed a
loan in an amount equal to the outstanding principal amount due and payable by
such Senior LC Lender to the Senior LC Facility Administrative Agent for the
account of the Senior Issuing Bank pursuant to subsection (c) above.
Notwithstanding anything else to the contrary contained herein, the failure of
any Senior LC Lender to make any required payment in response to any LC Payment
Notice shall not increase the total aggregate amount payable by the Borrower
with respect to the payment described in such LC Payment Notice above the total
aggregate amount that would have been payable by the Borrower at the applicable
rate for Loans if such Defaulting Lender would have funded its payments to the
Senior LC Facility Administrative Agent in a timely manner in response to such
LC Payment Notice.
(f)Each payment made by a Senior LC Lender under subsection (c) above shall
constitute a Loan deemed made by such Senior LC Lender to the Borrower on the
date of such payment by the Senior Issuing Bank under the Letter of Credit
issued by the Senior Issuing Bank. All such payments by the Senior LC Lenders in
respect of any one such payment by the Senior Issuing Bank shall constitute a
single Loan hereunder.
SECTION 3.04.    Obligations Absolute. The payment obligations of each Senior LC
Lender under Section 3.03(c) (Reimbursement to Senior Issuing Bank) and of the
Borrower under this Agreement in respect of any payment under any Letter of
Credit and any Loan shall be unconditional and irrevocable (subject only to the
Borrower’s and each Senior LC Lender's right to bring suit against the Senior
Issuing Bank pursuant to Section 3.05 (Liability of Senior Issuing Bank and the
Senior LC Lenders) following the reimbursement of the Senior Issuing Bank for

16

--------------------------------------------------------------------------------




any such payment), and shall be paid strictly in accordance with the terms of
this Agreement under all circumstances, including the following circumstances:
(i)any lack of validity or enforceability of any Financing Document or any other
agreement or instrument relating thereto or to such Letter of Credit;
(ii)any amendment or waiver of, or any consent to departure from, all or any of
the Financing Documents;
(iii)the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against any beneficiary, or any transferee, of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Senior Issuing Bank, or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or by
such Letter of Credit, or any unrelated transaction;
(iv)any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(v)payment in good faith by the Senior Issuing Bank under any Letter of Credit
issued by the Senior Issuing Bank against presentation of a draft or certificate
which does not comply with the terms of such Letter of Credit; or
(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
SECTION 3.05.    Liability of Senior Issuing Bank and the Senior LC Lenders. The
Borrower assumes all risks of the acts and omissions of any beneficiary or
transferee of any Letter of Credit, and none of the Senior LC Facility
Administrative Agent, the Senior Issuing Bank that has issued such Letter of
Credit, the Senior LC Lenders nor any of their respective Related Parties shall
be liable or responsible for (a) the use that may be made of such Letter of
Credit or any acts or omissions of any beneficiary or transferee thereof in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by the
Senior Issuing Bank against presentation of documents that do not comply with
the terms of such Letter of Credit, including failure of any documents to bear
any reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit, provided that, in each case, payment by the Senior Issuing Bank shall
not have constituted gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and non-appealable order. The
Borrower and each Senior LC Lender shall have the right to bring suit against
the Senior Issuing Bank, and the Senior Issuing Bank shall be liable to the
Borrower and any Senior LC Lender, to the extent of any direct, as opposed to
consequential, damages suffered by the Borrower or such Senior LC Lender caused
by the Senior Issuing Bank’s willful misconduct or gross negligence as
determined by a court of competent jurisdiction by a final and non-appealable
order, including the Senior Issuing Bank’s willful failure to make timely

17

--------------------------------------------------------------------------------




payment under such Letter of Credit following the presentation to it by the
beneficiary thereof of a draft and accompanying certificate(s) which strictly
comply with the terms and conditions of such Letter of Credit.
ARTICLE IV
REPAYMENTS, INTEREST AND FEES
SECTION 4.01.    Repayment of Loans. The Borrower unconditionally and
irrevocably promises to pay to the Senior LC Facility Administrative Agent for
the ratable account of each Senior LC Lender the aggregate outstanding principal
amount of each Loan no later than 5:00 p.m. New York City time on the Business
Day immediately succeeding the deemed making of such Loan (or, if such Loan is
deemed made on the Termination Date, such Loan shall be repaid by the Borrower
by 5:00 p.m. New York City time on such date).
SECTION 4.02.    Interest Payments.
(a)Interest accrued on each Loan shall be payable immediately on each date that
such Loan is due.
(b)Interest accrued on other monetary Obligations after the date such amount is
due and payable (whether on the Termination Date, upon acceleration or
otherwise) shall be payable upon demand.
(c)Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event set forth in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms
Agreement and Section 9.01 (Events of Default under the Common Terms Agreement)
of this Agreement only to the extent it relates to Section 9.7 (Bankruptcy;
Insolvency) of the Common Terms Agreement.
SECTION 4.03.    Interest Rates.
(a)Each Loan shall accrue interest at a rate per annum equal to the sum of the
Base Rate plus 2.00%.
(b)All Loans shall bear interest from and including the date such Loan is made
to (but excluding) the date such Loan or portion thereof is paid.
SECTION 4.04.    Post-Maturity Interest Rates; Default Interest Rates. If all or
a portion of the principal amount of any Loan is not paid when due (whether on
the Termination Date, 5:00 p.m. New York City time on the Business Day
immediately succeeding the first Business Day following the deemed making of
such Loan, or otherwise) or any Obligation (other than principal on the Loans)
is not paid or deposited when due (whether on the Termination Date, by
acceleration or otherwise), all Obligations not paid when due shall bear
interest at a rate per annum equal to the rate then applicable to Loans plus
2.00% (the "Default Rate"), from the date of such non-payment until the amount
then due is paid in full (after as well as before judgment).

18

--------------------------------------------------------------------------------




SECTION 4.05.    Interest Rate Determination. The Senior LC Facility
Administrative Agent shall determine the interest rate applicable to the Loans
and shall give prompt notice of such determination to the Borrower and the
Senior LC Lenders.
SECTION 4.06.    Computations of Interest and Fees.
(a)All computations of interest for Loans when the Base Rate is determined by
the Senior LC Facility Administrative Agent's "prime rate" shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All computations of interest for Loans when the Base Rate is determined by the
Federal Funds Effective Rate, shall be made on the basis of a 360-day year and
actual days elapsed.
(b)Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that, any Loan that is repaid on the same
day on which it is made shall bear interest for one (1) day.
(c)Each determination by the Senior LC Facility Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
SECTION 4.07.    Time and Place of Payments.
(a)Except as otherwise provided in Section 3.03(b) (Reimbursement to Senior
Issuing Bank), the Borrower shall make each payment (including any payment of
principal of or interest on any Loan or any Fees or other Obligations) hereunder
without setoff, deduction or counterclaim not later than 5:00 p.m. New York City
time, on the date when due in Dollars and, in immediately available funds, to
the Senior LC Facility Administrative Agent at the following account: The Bank
of Nova Scotia, New York Agency, ABA No. 026 002 532, Account No. 0617431, Attn:
GWS Loan Operations, Rachelle Duncan, Ref: Sabine Pass Liquefaction, or at such
other office or account as may from time to time be specified by the Senior LC
Facility Administrative Agent to the Borrower, except payments to be made
directly to the Senior Issuing Bank as expressly provided herein. Funds received
after 5:00 p.m. New York City time, shall be deemed to have been received by the
Senior LC Facility Administrative Agent on the next succeeding Business Day.
(b)The Senior LC Facility Administrative Agent shall promptly remit in
immediately available funds to each Senior LC Secured Party its share, if any,
of any payments received by the Senior LC Facility Administrative Agent for the
account of such Senior LC Secured Party.
(c)Whenever any payment (including any payment of principal of or interest on
any Loan or any Fees or other Obligations) hereunder shall become due, or
otherwise would occur on a day that is not a Business Day, such payment shall be
made on the immediately succeeding Business Day, and such increase of time shall
in such case be included in the computation of interest or Fees, if applicable.
(d)Nothing herein shall be deemed to obligate any Senior LC Lender to obtain
funds for any Loan in any particular place or manner or to constitute a
representation by any Senior LC Lender that it has obtained or will obtain funds
for any Loan in any particular place or manner.

19

--------------------------------------------------------------------------------




SECTION 4.08.    Fees.
(a)From and including the date hereof until the Termination Date, the Borrower
agrees to pay to the Senior LC Facility Administrative Agent for the account of
each Senior LC Lender a commitment fee (the "Commitment Fee") on the average
daily amount of such Senior LC Lender’s Senior LC Commitment (calculated as its
Proportionate Share of the excess of the Aggregate Senior LC Commitment over the
Principal Amount Outstanding as of the applicable date of determination), at a
rate per annum equal to .75%, from the date hereof until the Termination Date,
payable quarterly in arrears on the last Business Day of each Fiscal Quarter,
commencing on the first such date to occur following the date hereof, and on the
Termination Date.
(b)The Borrower agrees to pay to the Senior LC Facility Administrative Agent for
the account of each Senior LC Lender a letter of credit fee (the "LC Fee") on
the average daily aggregate amount of such Senior LC Lender’s Proportionate
Share of the LC Available Amount, if any, at a rate per annum equal to 2.5%,
payable quarterly in arrears on the last Business Day of each Fiscal Quarter,
commencing on the first such date to occur following the date of issuance of any
Letter of Credit hereunder, and on the Maturity Date; provided, however, that
upon the occurrence and during the continuance of an Event of Default, with
respect to any outstanding Letters of Credit which are not cash collateralized
pursuant to Section 9.06(d) (Application of Proceeds), such LC Fee shall be
increased by 2.0% per annum.
(c)The Borrower agrees to pay to the Senior LC Facility Administrative Agent,
for its own account, and to each Senior LC Lender the fees payable in the
amounts and at the times separately agreed upon in the Fee Letters.
(d)The Borrower shall not be liable to pay The Bank of Nova Scotia any fronting
fees, nor shall it be liable to pay any other fees, costs, expenses, or charges
with respect to opening, drawings under, renewals of, amendments to, transfers
of or otherwise with respect to any Letter of Credit issued by The Bank of Nova
Scotia, other than as may be specifically stated in the Fee Letter to which The
Bank of Nova Scotia is a party.
(e)The Borrower and any successor to The Bank of Nova Scotia as the Senior
Issuing Bank appointed pursuant to Section 3.01 (Senior Issuing Bank) shall
specifically agree with each other what, if any, fees or charges may be payable
to such Senior Issuing Bank.
(f)Fees paid shall not be refundable under any circumstances.
SECTION 4.09.    Pro Rata Treatment.
(a)Each Loan deemed made pursuant to Section 3.03(f) (Reimbursement to Senior
Issuing Bank) and each reduction of commitments pursuant to Section 2.02
(Reduction of Senior LC Commitments) or otherwise, shall be allocated by the
Senior LC Facility Administrative Agent pro rata among the Senior LC Lenders in
accordance with their respective Proportionate Shares.
(b)Except as otherwise required under Article V (Loan and Tax Provisions), each
payment of principal of the Loans shall be allocated by the Senior LC Facility
Administrative

20

--------------------------------------------------------------------------------




Agent pro rata among the Senior LC Lenders in accordance with the respective
principal amounts of their outstanding Loans, and each payment of interest on
the Loans shall be allocated by the Senior LC Facility Administrative Agent pro
rata among the Senior LC Lenders in accordance with the respective interest
amounts outstanding on their Loans. Each payment of the Commitment Fee shall be
allocated by the Senior LC Facility Administrative Agent pro rata among the
Senior LC Lenders in accordance with their respective Senior LC Commitment.
SECTION 4.10.    Sharing of Payments.
(a)If any Senior LC Lender obtains any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of any
Loan (other than pursuant to the terms of Article V (Loan and Tax Provisions))
in excess of its pro rata share of payments then or therewith obtained by all
the Senior LC Lenders holding such Loans, such Senior LC Lender shall purchase
from the other Senior LC Lenders (for cash at face value) such participations in
Loans made by them as shall be necessary to cause such purchasing Senior LC
Lender to share the excess payment or other recovery ratably with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Senior LC Lender, the
purchase shall be rescinded and each Senior LC Lender that has sold a
participation to the purchasing Senior LC Lender shall repay to the purchasing
Senior LC Lender the purchase price to the ratable extent of such recovery
together with an amount equal to such selling Senior LC Lender’s ratable share
(according to the proportion of (x) the amount of such selling Senior LC
Lender’s required repayment to the purchasing Senior LC Lender to (y) the total
amount so recovered from the purchasing Senior LC Lender) of any interest or
other amount paid or payable by the purchasing Senior LC Lender in respect of
the total amount so recovered. The Borrower agrees that any Senior LC Lender so
purchasing a participation from another Senior LC Lender pursuant to this
Section 4.10(a) may, to the fullest extent permitted by law, exercise all its
rights of payment (including pursuant to Section 11.14 (Right of Setoff)) with
respect to such participation as fully as if such Senior LC Lender were the
direct creditor of the Borrower in the amount of such participation. The
provisions of this Section shall not be construed to apply to any payment by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by any Senior LC Lender as consideration for the
assignment or sale of a participation in any of its Loans.
(b)If under any applicable bankruptcy, insolvency or other similar law, any
Senior LC Lender receives a secured claim in lieu of a setoff to which this
Section 4.10 applies, such Senior LC Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Senior LC Lenders entitled under this Section 4.10 to share in
the benefits of any recovery on such secured claim.

21

--------------------------------------------------------------------------------




ARTICLE V
LOAN AND TAX PROVISIONS
SECTION 5.01.    Increased Costs.
(a)If (1) any Change in Law shall (A) impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Senior LC Lender or the Senior
Issuing Bank; (B) subject the Senior LC Facility Administrative Agent, the
Senior Issuing Bank or any Senior LC Lender, or its group, to any Taxes (other
than (i) Indemnified Taxes, and (ii) Taxes described in clauses (a) through (d)
of the definition of Excluded Taxes) on its loans, loan principal, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (C) impose on any Senior LC Lender any other condition,
cost or expense affecting this Agreement or Loans made by such Senior LC Lender;
and (2) the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan to the Borrower or participating in the
issuance, maintenance or funding of any Letter of Credit (or of maintaining its
obligation to make any such Loan or participate in the issuance, maintenance or
funding of any such Letter of Credit) or to reduce the amount of any sum
received or receivable by such Person hereunder (whether of principal, interest
or otherwise), then the Borrower will pay to such Person such additional amount
or amounts as will compensate such Person for such additional costs incurred or
reduction suffered (except to the extent the Borrower is excused from payment
pursuant to Section 5.02 (Obligation to Mitigate)).
(b)If any Senior LC Lender or the Senior Issuing Bank reasonably determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Senior LC Lender's or the
Senior Issuing Bank’s capital or (without duplication) on the capital of such
Senior LC Lender's or Senior Issuing Bank’s holding company, if any, as a
consequence of this Agreement or any of the Loans made by such Senior LC Lender
or Senior Issuing Bank, to a level below that which such Senior LC Lender or
Senior Issuing Bank, or such Senior LC Lender's or Senior Issuing Bank’s holding
company, could have achieved but for such Change in Law (taking into
consideration such Senior LC Lender's or Senior Issuing Bank’s policies and the
policies of such Senior LC Lender's or Senior Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time upon
notice by such Senior LC Lender or Senior Issuing Bank, the Borrower shall pay
within thirty (30) days following the receipt of such notice to such Senior LC
Lender or the Senior Issuing Bank such additional amount or amounts as will
compensate such Senior LC Lender or Senior Issuing Bank or (without duplication)
such Senior LC Lender's or Senior Issuing Bank’s holding company in full for any
such reduction suffered (except to the extent the Borrower is excused from
payment pursuant to Section 5.02 (Obligation to Mitigate)). In determining such
amount, such Senior LC Lender or the Senior Issuing Bank may use any method of
averaging and attribution that it (in its sole discretion) shall deem
appropriate.
(c)To claim any amount under this Section 5.01, the Senior LC Facility
Administrative Agent, the Senior Issuing Bank or a Senior LC Lender, as
applicable, shall promptly deliver to the Borrower (with a copy to the Senior LC
Facility Administrative Agent) a certificate setting forth in reasonable detail
the amount or amounts necessary to compensate the

22

--------------------------------------------------------------------------------




Senior LC Facility Administrative Agent, Senior Issuing Bank or Senior LC Lender
or its holding company, as the case may be, under Section 5.01(a) or (b), which
certification will be conclusive absent manifest error. The Borrower shall pay
the Senior LC Facility Administrative Agent, Senior Issuing Bank or Senior LC
Lender, as applicable, the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.
(d)Promptly after the Senior LC Facility Administrative Agent, the Senior
Issuing Bank or Senior LC Lender, as applicable, has determined that it will
make a request for increased compensation pursuant to this Section 5.01, such
Person shall notify the Borrower thereof (with a copy to the Senior LC Facility
Administrative Agent). Failure or delay on the part of the Senior LC Facility
Administrative Agent, Senior Issuing Bank or Senior LC Lender to demand
compensation pursuant to this Section 5.01 shall not constitute a waiver of such
Person's right to demand such compensation; provided that, the Borrower shall
not be required to compensate a Person pursuant to this Section 5.01 for any
increased costs or reductions attributable to the failure of such Person to
notify Borrower within two hundred twenty-five (225) days after the Change in
Law giving rise to those increased costs or reductions of such Person's
intention to claim compensation for those circumstances; provided, further, that
if the Change in Law giving rise to those increased costs or reductions is
retroactive, then the two hundred twenty-five (225) day-period referred to above
shall be extended to include that period of retroactive effect.
SECTION 5.02.    Obligation to Mitigate.
(a)If the Senior Issuing Bank or any Senior LC Lender requests compensation
under Section 5.01 (Increased Costs), or if the Borrower is required to pay any
additional amount to any Senior LC Lender, the Senior Issuing Bank or any
Government Authority for the account of any Senior LC Lender or the Senior
Issuing Bank pursuant to Section 5.03 (Taxes), then such Senior LC Lender or
Senior Issuing Bank, as the case may be, if requested by the Borrower in
writing, shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans or issuing or maintaining its
Letters of Credit hereunder or to assign its rights and obligations under the
Financing Documents to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Senior LC Lender or the Senior Issuing Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.01 (Increased Costs) or Section 5.03 (Taxes), as
applicable, in the future and (ii) would not subject such Senior LC Lender or
the Senior Issuing Bank, as the case may be, to any material unreimbursed cost
or expense and would not otherwise be disadvantageous to such Senior LC Lender
or the Senior Issuing Bank in any material respect, contrary to such Senior LC
Lender's or the Senior Issuing Bank's normal banking practices or violate any
applicable Government Rule. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Senior LC Lender or the Senior Issuing Bank,
as the case may be, in connection with any such designation or assignment.
(b)If any Senior LC Lender requests compensation under Section 5.01 (Increased
Costs), or if the Borrower is required to pay any additional amount to any
Senior LC Lender or any Government Authority for the account of any Senior LC
Lender pursuant to Section 5.03 (Taxes) and, in each case, such Senior LC Lender
has declined or is unable to designate a different lending office or to make an
assignment in accordance with Section 5.02(a), or if any Senior LC Lender is a
Defaulting Lender, then, so long as no Default or Event of Default has

23

--------------------------------------------------------------------------------




occurred and is continuing, the Borrower may, at its sole expense and effort,
upon notice in writing to such Senior LC Lender and the Senior LC Facility
Administrative Agent, request such Senior LC Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.04 (Assignments)), all (but not less than all) its interests,
rights and obligations under this Agreement (including all of its Senior LC
Commitment, if any, its participations in Letters or Credit and the Loans at the
time owing to it) to an Eligible Assignee that shall assume such obligations
(which assignee may be a Senior LC Lender, if such Senior LC Lender accepts such
assignment); provided that, (i) the Borrower shall have received the prior
written consent of the Senior LC Facility Administrative Agent, (ii) such Senior
LC Lender shall have received payment of an amount equal to all Obligations of
the Borrower owing to such Senior LC Lender from such assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other Obligations) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 (Increased Costs), or
payments required to be made pursuant to Section 5.03 (Taxes), such assignment
will result in the elimination or reduction of such compensation or payments. A
Senior LC Lender shall not be required to make any such assignment and
delegation if, as a result of a waiver by such Senior LC Lender of its rights
under Section 5.01 (Increased Costs) or Section 5.03 (Taxes), as applicable, the
circumstances entitling the Borrower to require such assignment and delegation
have ceased to apply. If, notwithstanding the satisfaction of each of the
conditions set forth in Section 5.01 (Increased Costs) or Section 5.03 (Taxes),
a Senior LC Lender refuses to be replaced pursuant to this Section 5.02, the
Borrower shall not be obligated to pay such Senior LC Lender any of the
compensation referred to in this Section 5.02 or any additional amounts incurred
or accrued under Section 5.01 (Increased Costs) or Section 5.03 (Taxes) from and
after the date that such replacement would have occurred but for such Senior LC
Lender's refusal. Nothing in this Section shall be deemed to prejudice any
rights that the Borrower, the Senior LC Facility Administrative Agent, the
Senior Issuing Bank or any Senior LC Lender may have against any Senior LC
Lender that is a Defaulting Lender.
(c)If (i) any Senior LC Lender (such Senior LC Lender, a "Non-Consenting
Lender") has failed to consent to a proposed amendment, waiver, consent or
termination which pursuant to the terms of Section 11.01 (Amendments, Etc.)
requires the consent of all of the Senior LC Lenders and with respect to which
the Supermajority Senior LC Lenders shall have granted their consent and (ii) no
Event of Default then exists, then the Borrower shall have the right (unless
such Non-Consenting Lender grants such consent) to replace all such
Non-Consenting Lenders by requiring such Non-Consenting Lenders to assign all
their Loans, participations in Letters of Credit and Senior LC Commitments to
one or more Eligible Assignees that are Eligible Transferees; provided that, (A)
all Non-Consenting Lenders must be replaced with one or more Senior LC Lenders
that grant the applicable consent, (B) all Obligations of the Borrower owing to
such Non-Consenting Lenders being replaced shall be paid in full to such
Non-Consenting Lenders concurrently with such assignment and (C) the replacement
Senior LC Lenders shall purchase the foregoing by paying to such Non-Consenting
Lenders a price equal to the amount of such Obligations. In connection with any
such assignment, the Borrower, the Senior LC Facility Administrative Agent, such
Non-Consenting Lenders and the replacement Senior LC Lenders shall otherwise
comply with Section 11.04 (Assignments).

24

--------------------------------------------------------------------------------




SECTION 5.03.    Taxes. For purposes of this Section 5.03, the term "applicable
Governmental Rule" includes FATCA.
(a)Payments Free of Taxes. Any and all payments on account of any Obligations
shall be made free and clear of, and without deduction or withholding for, any
Taxes, except as required by applicable Government Rule; provided that, if the
Withholding Agent is required to deduct or withhold any Taxes from those
payments, then (i) the applicable Withholding Agent shall make such deductions
or withholdings, (ii) the applicable Withholding Agent shall pay the full amount
deducted or withheld to the relevant Government Authority in accordance with
applicable Government Rule and (iii) if such Tax is an Indemnified Tax, the sum
payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 5.03) each Person entitled thereto
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.
(b)Payment of Other Taxes by the Borrower. In addition, but without duplication
of the provisions of Section 5.03(a), the Borrower shall pay any Other Taxes to
the relevant Government Authority in accordance with any applicable Government
Rule.
(c)Indemnification by the Borrower. The Borrower shall indemnify each Senior LC
Lender, the Senior Issuing Bank and the Senior LC Facility Administrative Agent,
within thirty (30) days after written demand therefor, for the full amount of
any Indemnified Taxes payable or paid by such Person on or with respect to any
payment on account of any Obligation or required to be deducted or withheld from
such payment and any Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03), and any
penalties, interest and reasonable expenses arising from, or with respect to,
those Indemnified Taxes or Other Taxes, whether or not those Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. To claim any amount under this Section 5.03(c), the Senior
LC Facility Administrative Agent, Senior Issuing Bank or Senior LC Lenders (as
applicable) must deliver to the Borrower (with a copy to the Senior LC Facility
Administrative Agent) a certificate in reasonable detail as to the amount of
such payment or liability, which certificate shall be conclusive absent manifest
error.
(d)Evidence of Payments. As soon as practicable but in no event later than
thirty (30) days after any payment of Taxes by the Borrower to a Government
Authority pursuant to this Section 5.03, the Borrower shall deliver to the
Senior LC Facility Administrative Agent the original or a certified copy of a
receipt issued by such Government Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Senior LC Facility Administrative Agent.
(e)Status of Senior LC Lenders.
(i)Each Senior LC Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder shall deliver to the
Borrower and the Senior LC Facility Administrative Agent, at the time or times
reasonably requested by the Borrower or the Senior LC Facility Administrative
Agent, such properly completed and executed documentation reasonably requested
by the

25

--------------------------------------------------------------------------------




Borrower or the Senior LC Facility Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Senior LC Lender, if reasonably requested by the Borrower or the
Senior LC Facility Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Senior LC Facility Administrative Agent as will enable the Borrower or the
Senior LC Facility Administrative Agent to determine whether or not such Senior
LC Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(C)
and Section 5.03(f) below) shall not be required if in the Senior LC Lender's
reasonable judgment such completion, execution or submission would subject such
Senior LC Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Senior LC Lender.
(ii)Without limiting the generality of the foregoing:
(A)
each Senior LC Lender that is a United States Person shall deliver to the Senior
LC Facility Administrative Agent for transmission to the Borrower, on or prior
to the date on which such Senior LC Lender becomes a Senior LC Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Senior LC Facility Administrative Agent), executed originals of
IRS Form W-9 certifying that such Senior LC Lender is exempt from U.S. federal
backup withholding tax;

(B)
each Senior LC Lender that is not a United States Person (a "Non-U.S. Lender")
shall, to the extent it is legally entitled to do so, deliver to the Senior LC
Facility Administrative Agent for transmission to the Borrower (but in the case
of a Participant, only to the extent transmission to the Borrower is required
under Section 11.04(d) (Assignments)), on or prior to the Closing Date (in the
case of each Senior LC Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the assignment and acceptance
pursuant to which it becomes a Senior LC Lender (in the case of each other
Senior LC Lender) and from time to time thereafter upon the reasonable request
of the Borrower or the Senior LC Facility Administrative Agent, whichever of the
following is applicable: (i) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Financing Document, executed originals
of IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Financing Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax


26

--------------------------------------------------------------------------------




pursuant to the "business profits" or "other income" article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI; (iii) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit D-1 to the effect that such Non-U.S. Lender is not a "bank" within the
meaning of Section 881(c)(3)(A) of the Code, a "10 percent shareholder" of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
"controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
(a "U.S. Tax Compliance Certificate") and (y) executed originals of IRS Form
W-8BEN; or (iv) to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided that, if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)
Each Senior LC Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 5.03(e) hereby agrees, from time to time after the
initial delivery by such Senior LC Lender of such forms, certificates or other
evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Senior LC Lender shall, upon reasonable request by the
Borrower or the Senior LC Facility Administrative Agent, (i) promptly deliver to
the Senior LC Facility Administrative Agent for transmission to the Borrower
(but in the case of a Participant, only to the extent transmission to the
Borrower is required under Section 11.04(d) (Assignments)) two new original
copies of the applicable forms, certificates or other evidence, properly
completed and duly executed by such Senior LC Lender, and such other
documentation required under the Code and reasonably requested in writing by the
Borrower or the Senior LC Facility Administrative Agent to confirm or establish
that such Senior LC Lender is not subject to (or is subject to reduced)
deduction or withholding of United States federal income tax with respect to
payments to such Senior LC Lender under this Agreement, or (ii) notify the
Senior LC Facility Administrative Agent and the Borrower (but in the case of a
Participant, only to the extent direct communication with the Borrower is
required


27

--------------------------------------------------------------------------------




under Section 11.04(d) (Assignments)) of its inability to deliver any such
forms, certificates or other evidence. This Section 5.03(e) applies without
duplication of the provisions of Section 5.03(f).
(f)FATCA. If a payment made to a Senior LC Lender under any Financing Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Senior
LC Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Senior LC Lender shall deliver to the Senior LC Facility
Administrative Agent at the time or times prescribed by Government Rule and at
such time or times reasonably requested by the Borrower or the Senior LC
Facility Administrative Agent such documentation prescribed by applicable
Government Rule (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Senior LC Facility Administrative Agent as may be necessary for the Borrower
and the Senior LC Facility Administrative Agent to comply with their obligations
under FATCA and to determine that such Senior LC Lender has complied with such
Senior LC Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 5.03(f),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.
(g)Refunds. If the Senior LC Facility Administrative Agent, Senior Issuing Bank
or any Senior LC Lender determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay to the Borrower an amount equal to such refund, net
of all out-of-pocket expenses (including Taxes) incurred by the Senior LC
Facility Administrative Agent, Senior Issuing Bank or such Senior LC Lender, as
the case may be, and without interest (other than interest paid by the relevant
Government Authority with respect to such refund), provided that, (i) the
Borrower, upon the request of the Senior LC Facility Administrative Agent,
Senior Issuing Bank or such Senior LC Lender (as the case may be), shall repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Government Authority) to the Senior LC Facility
Administrative Agent, Senior Issuing Bank or such Senior LC Lender in the event
the Senior LC Facility Administrative Agent, the Senior Issuing Bank or such
Senior LC Lender is required to repay such refund to such Government Authority,
and (ii) in no event will such Senior LC Facility Administrative Agent, the
Senior Issuing Bank or Senior LC Lender be required to pay any amount to the
Borrower pursuant to this Section 5.03(g), the payment of which would place such
Senior LC Facility Administrative Agent, the Senior Issuing Bank or Senior LC
Lender in a less favorable net after-Tax position than such Senior LC Facility
Administrative Agent, Senior Issuing Bank or Senior LC Lender would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Senior LC Facility Administrative Agent,
Senior Issuing Bank or any Senior LC Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.



28

--------------------------------------------------------------------------------




ARTICLE VI
REPRESENTATIONS AND WARRANTIES
SECTION 6.01.    Incorporation of Representations and Warranties in the Common
Terms Agreement. Each of the representations and warranties set forth in Section
4 (Representations and Warranties) of the Common Terms Agreement are
incorporated herein, and are made by the Borrower as set forth therein.
ARTICLE VII
CONDITIONS PRECEDENT
SECTION 7.01.    Conditions to Closing Date. The occurrence of the Closing Date
and the effectiveness of each Senior LC Lender's Senior LC Commitment are
subject to the satisfaction of each of the following conditions precedent, in
each case to the satisfaction of the Senior Issuing Bank and each of the Senior
LC Lenders, unless, in each case, waived by the Senior Issuing Bank and each of
the Senior LC Lenders:
(a)Delivery of Financing Documents. The Senior LC Facility Administrative Agent
shall have received true, correct and complete copies of the following
documents, each of which shall have been duly authorized, executed and delivered
by the parties thereto:
(i)this Agreement; and
(ii)the Fee Letters.
(b)Accession Agreement. The Senior LC Facility Administrative Agent shall have
entered into an Accession Agreement in accordance with Section 2.4(c) (Senior LC
Debt) of the Common Terms Agreement.
(c)Officer's Certificates. The Senior LC Facility Administrative Agent shall
have received a duly executed certificate of an Authorized Officer of the
Borrower, the Pledgor, the Operator and the Manager certifying that all
representations, warranties, certifications, resolutions, conditions precedent,
notifications, documents, agreements, consents, financial statements, budgets,
certificates and reports delivered to the Facility Agents under the Financing
Documents shall hereby also be deemed to be made to Senior LC Facility
Administrative Agent for the benefit of each of the Senior LC Lenders and the
Senior Issuing Bank.
(d)Representations and Warranties. Each of the representations and warranties of
the Borrower in the Common Terms Agreement and the other Financing Documents is
true and correct in all material respects, except for (A) those representations
and warranties that are qualified by materiality, which shall be true and
correct in all respects, on and as of the Closing Date as if made on and as of
the Closing Date (or, if stated to have been made solely as of an earlier date,
as of such earlier date) and (B) the representations and warranties that,
pursuant to Section 4.1(b) (General) of the Common Terms Agreement, are not
deemed repeated.

29

--------------------------------------------------------------------------------




(e)Absence of Default. No Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by this Agreement or the other Transaction Documents.
(f)Collateral. The Collateral is subject to the perfected first priority Lien
(subject only to Permitted Liens) established pursuant to the Security
Documents.
(g)Opinions from Counsel. The Senior LC Facility Administrative Agent shall have
received a legal opinion of Andrew Kurth LLP, New York counsel and special
Delaware counsel to the Borrower, in form and substance reasonably satisfactory
to the Senior LC Facility Administrative Agent, the Senior Issuing Bank and each
of the Senior LC Lenders (with sufficient copies thereof for each addressee).
(h)Resolutions. The Senior LC Facility Administrative Agent shall have received
a true, correct and complete copy of resolutions, duly adopted by the Borrower
authorizing the execution, delivery and performance of this Agreement and a
certification from an Authorized Officer of the Borrower that such resolutions
have not been modified, rescinded or amended and are in full force and effect.
(i)Lien Search. The Senior LC Facility Administrative Agent shall have received
satisfactory copies or evidence of completed requests for information or copies
of the Uniform Commercial Code search reports and tax lien, judgment and
litigation search reports, dated no more than fifteen (15) Business Days before
the Closing Date, for the States of Delaware, Louisiana, Texas and any other
jurisdiction reasonably requested by the Senior LC Facility Administrative Agent
that name the Loan Parties as debtors, together with copies of each UCC
financing statement, fixture filing or other filings listed therein, which shall
evidence no Liens on the Collateral, other than Permitted Liens.
(j)Fees; Expenses. The Senior LC Facility Administrative Agent shall have
received for its own account, or for the account of the relevant Senior LC
Lender entitled thereto and the Senior Issuing Bank, all fees due and payable
pursuant to Section 4.08 (Fees), and all costs and expenses (including costs,
fees and expenses of legal counsel and Consultants) payable thereunder for which
invoices have been presented.
(k)Authority to Conduct Business. The Senior LC Facility Administrative Agent
shall have received satisfactory evidence, including certificates of good
standing, dated no more than five (5) Business Days prior to the Closing Date,
from the Secretaries of State of each relevant jurisdiction, including Louisiana
and Texas, that the Borrower is duly authorized to carry on its business and is
duly organized, validly existing and in good standing in its jurisdiction of
organization.
(l)Adequacy of Funds. The Senior LC Facility Administrative Agent shall have
received evidence that the Facility Commitments, the proceeds from the issuance
of the 2013 Senior Bonds, and the revenues that qualify as "Funded Equity" under
clause (c) of such definition as contemplated by the Construction Budget and
Schedule and any other funds reasonably expected to be available to the Borrower
on terms and conditions that are reasonably

30

--------------------------------------------------------------------------------




acceptable to the Common Security Trustee, will be sufficient to achieve the
Project Completion Date by the Date Certain.
(m)FERC Approval. No event has occurred that would reasonably be expected to
impair the ability of Cheniere Creole Trail Pipeline, L.P. to obtain any
necessary approvals of FERC with respect to the construction of the Pipeline
Improvements.
(n)Creole Trail Funding. The Senior LC Facility Administrative Agent shall have
received evidence that Cheniere Creole Trail Pipeline, L.P. has received equity
or debt commitments sufficient to fund all modifications necessary to provide
sufficient gas supply to the Borrower as confirmed by the Independent Engineer.
(o)Notice to Proceed. The Borrower shall have issued the Notice to Proceed as
defined in and in accordance with the Stage 2 EPC Contract.
(p)Facility Enhancements Notice to Proceed. The Borrower shall have issued
notice to proceed with respect to the Facility Enhancements (as defined in the
Water Agreement) and shall have delivered a copy thereof to the Senior LC
Facility Administrative Agent.
(q)EPC Contract Price. The Senior LC Facility Administrative Agent shall have
received evidence that the Contract Price as defined under each of the EPC
Contracts does not exceed the applicable amounts in the Construction Budget and
Schedule (as certified by the Independent Engineer).
(r)Water Pipeline Approval. The Senior LC Facility Administrative Agent shall
have received a copy of the FERC Section 3 Order in Docket No. CP13-2-000
approving the Modification Project (as described in the application filed by the
Borrower in such Docket).
(s)Louisiana Public Service Commission Order. The Louisiana Public Service
Commission shall have issued a supplement to LPSC Order No. S-31970 or a new
order either (i) holding that it does not have jurisdiction over the conversion
of natural gas to electricity (including the use of the existing generation and
the two new generators) for use by the Borrower under the Sabine Pass TUA or
(ii) (x) confirming that the addition of two new generators by SPLNG at the
Sabine Pass Terminal to be used for the conversion of natural gas to electricity
for use by the Borrower under the Sabine Pass TUA does not change its decision
in LPSC Order No. S-31970, and (y) holding that the determinations made in LPSC
Order No. S-31970, including the decision to not exercise jurisdiction over (A)
SPLNG, (B) the Sabine Pass Terminal, (C) the Borrower, (D) the Project, (E)
Cheniere Energy Investments, LLC and any of its Affiliates with a direct or
indirect interest in SPLNG and/or the Borrower, or (F) any financial
institutions or lenders providing debt or equity capital in connection with the
financing of SPLNG and/or the Borrower or their respective Affiliates (including
any administrative agent, collateral agent or successors, assignees or designees
of any of the foregoing financial institutions), will continue to apply
following SPLNG’s addition of the two new generators and use of the generators
to convert natural gas to electricity for use by the Borrower under the Sabine
Pass TUA.
(t)Gas Sourcing Plan. (i) The Gas Sourcing Plan has not been materially amended,
and (ii) all then relevant milestones described therein that were scheduled to
be achieved prior to

31

--------------------------------------------------------------------------------




the Closing Date have been achieved.
(u)Government Approvals. The Senior LC Facility Administrative Agent shall have
received evidence that all material Government Approvals for the Development set
forth on Schedule 4.6(b) to the Common Terms Agreement, other than such
Governmental Approvals for which evidence has already been delivered to the
Facility Agents pursuant to the Common Terms Agreement, that are required as of
the current stage of Development have been duly obtained, were validly issued,
are in full force and effect, and are not the subject of any pending appeal to
the issuing agency and all applicable fixed time periods for appeal to the
issuing agency have expired (except as noted on Schedule 4.6(b) to the Common
Terms Agreement or Government Approvals which do not have limits on appeal
periods under Government Rule), are held in the name of the Borrower or such
third party indicated on Schedule 4.6(b) to the Common Terms Agreement as
allowed pursuant to Government Rule, and are free from conditions or
requirements (i) the compliance with which could reasonably be expected to have
a Material Adverse Effect or (ii) which the Borrower does not expect to be able
to satisfy on or prior to the commencement of the relevant stage of Development
except to the extent that a failure to so satisfy such condition or requirement
could not reasonably be expected to have a Material Adverse Effect.
(v)Conditions Precedent under the Common Terms Agreement. The conditions in
Section 2.4 (Working Capital Debt) of the Common Terms Agreement shall have been
satisfied.
SECTION 7.02    Conditions Precedent to Certain Extensions of Credit. The
obligation of the Senior Issuing Bank to issue Letters of Credit (or extend the
maturity thereof (other than any automatic extension thereunder) or modify or
amend the terms thereof) is subject to the satisfaction of each of the following
conditions, in each case to the satisfaction of the Senior Issuing Bank and the
Required Senior LC Lenders, unless, in each case, waived by the Senior Issuing
Bank and the Required Senior LC Lenders:
(a)Request for Issuance. The Senior LC Facility Administrative Agent, the Common
Security Trustee and the Senior Issuing Bank shall have received (i) a duly
executed Request for Issuance, as required by and in accordance with, and
meeting the requirements of, Section 3.02(b) (Letters of Credit) and (ii) prior
to the Project Completion Date, a certification of an Authorized Officer of the
Borrower that the Borrower has no reason to believe that the Project Completion
Date will not occur on or prior to the Date Certain.
(b)Independent Engineer Report. The Senior LC Facility Administrative Agent
shall have received a certificate of the Independent Engineer certifying (i)
that the construction of the Project is proceeding substantially in accordance
with the construction schedule set out in the Construction Budget and Schedule
or, if not so proceeding, any delays will not cause (x) the Project to miss the
Guaranteed Substantial Completion Dates for any train of the Project, (y) the
date specified for Ready for Start Up in Attachment E to the applicable EPC
Contract for any train of the Project to occur less than four (4) months prior
to the Guaranteed Substantial Completion Date for such train or (z) the Project
to otherwise fail to achieve (A) the Train 1 DFCD under and as defined in the BG
FOB Sale and Purchase Agreement on or before the BG DFCD Deadline, (B) the Date
of First Commercial Delivery under and as defined in the GN FOB Sale and
Purchase Agreement on or before the GN DFCD Deadline, (C) the Date of First
Commercial Delivery under

32

--------------------------------------------------------------------------------




and as defined in the KoGas FOB Sale and Purchase Agreement on or before the
KoGas DFCD Deadline, or (D) the Date of First Commercial Delivery under and as
defined in the GAIL FOB Sale and Purchase Agreement on or before the GAIL DFCD
Deadline and (ii) as to the existence of sufficient funds needed to achieve (x)
Substantial Completion by each of the applicable Guaranteed Substantial
Completion Dates under the applicable EPC Contract for each of the trains of the
Project and (y) the Specified Completion Conditions by the Date Certain.
(c)Borrower Certificate. The Senior LC Facility Administrative Agent shall have
received a duly executed certificate of an Authorized Officer of the Borrower
certifying that: (i) each of the representations and warranties of the Borrower
in the Common Terms Agreement and the other Financing Documents is true and
correct in all material respects except for (A) those representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects, on and as of the date of such Extension of Credit as if made on
and as of such date (or, if stated to have been made solely as of an earlier
date, as of such earlier date) and (B) the representations and warranties that,
pursuant to Section 4.1(b) (General) of the Common Terms Agreement, are not
deemed repeated; (ii) no Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by the Transaction Documents; and (iii) the Collateral is subject
to the perfected first priority Lien (subject only to Permitted Liens) and
security interest established pursuant to the Security Documents.
(d)Representations and Warranties. Each of the representations and warranties of
the Borrower in the Common Terms Agreement and the other Financing Documents is
true and correct in all material respects, except for (A) those representations
and warranties that are qualified by materiality, which shall be true and
correct in all respects, on and as of the date of such Extension of Credit as if
made on and as of such date (or, if stated to have been made solely as of an
earlier date, as of such earlier date) and (B) the representations and
warranties that, pursuant to Section 4.1(b) (General) of the Common Terms
Agreement, are not deemed repeated.
(e)Absence of Default. No Default or Event of Default has occurred and is
continuing on such date or will result from the consummation of the transactions
contemplated by the Transaction Documents.
(f)Collateral. The Collateral is subject to the perfected first priority Lien
(subject only to Permitted Liens) established pursuant to the Security
Documents.
(g)Gas Sourcing Plan. (i) The Gas Sourcing Plan has not been materially amended,
and (ii) all then relevant milestones described therein that were scheduled to
be achieved prior to the date of such Extension of Credit have been achieved.
(h)Government Approvals. The Senior LC Facility Administrative Agent shall have
received evidence that all material Government Approvals for the Development set
forth on Schedule 4.6(b) to the Common Terms Agreement, other than such
Governmental Approvals for which evidence has already been delivered to the
Facility Agents pursuant to the Common Terms Agreement, that are required as of
the current stage of Development have been duly obtained, were validly issued,
are in full force and effect, and are not the subject of any pending appeal to
the issuing agency and all applicable fixed time periods for appeal to the
issuing agency have

33

--------------------------------------------------------------------------------




expired (except as noted on Schedule 4.6(b) to the Common Terms Agreement or
Government Approvals which do not have limits on appeal periods under Government
Rule), are held in the name of the Borrower or such third party indicated on
Schedule 4.6(b) to the Common Terms Agreement as allowed pursuant to Government
Rule, and are free from conditions or requirements (i) the compliance with which
could reasonably be expected to have a Material Adverse Effect or (ii) which the
Borrower does not expect to be able to satisfy on or prior to the commencement
of the relevant stage of Development except to the extent that a failure to so
satisfy such condition or requirement could not reasonably be expected to have a
Material Adverse Effect.
(i)Fees; Expenses. The Senior LC Facility Administrative Agent shall have
received for its own account, or for the account of the relevant Senior LC
Lender entitled thereto and the Senior Issuing Bank, all Fees due and payable
pursuant to Section 4.08 (Fees) and all costs and expenses (including costs,
fees and expenses of legal counsel and Consultants) payable thereunder for which
invoices have been presented.
ARTICLE VIII
COVENANTS OF THE BORROWER
SECTION 8.01    Incorporation of Covenants in the Common Terms Agreement. The
Borrower agrees with each Senior LC Lender, the Senior Issuing Bank, the Senior
LC Facility Administrative Agent and each other party hereto that it will
perform or observe (as applicable) the obligations set forth in Section 6
(Affirmative Covenants), Section 7 (Negative Covenants) and Section 8 (Reporting
Requirements) of the Common Terms Agreement in accordance with the terms
thereof.
ARTICLE IX
DEFAULTS
SECTION 9.01.    Events of Default. Each of the following events or occurrences
set forth in this Article IX shall be an Event of Default:
(a)The Events of Default set forth in Section 9 (Events of Default for Secured
Debt) of the Common Terms Agreement shall constitute Events of Default under
this Agreement, subject to all of the provisions of such Section in the Common
Terms Agreement; and
(b)The Borrower shall default in the payment when due of any amount payable
under the Fee Letters unless (x) such default is caused by an administrative or
technical error and (y) payment is made within three (3) Business Days of its
due date.
SECTION 9.02    Acceleration Upon Bankruptcy. If any Event of Default described
in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement occurs
with respect to the Borrower, the Senior LC Facility Administrative Agent shall,
in each case without notice, demand or further action, take the following
actions:

34

--------------------------------------------------------------------------------




(a)declare the outstanding principal amount of all Obligations that are not
already due and payable to be immediately due and payable; and
(b)terminate all outstanding Senior LC Commitments.
SECTION 9.03    Acceleration Upon Other Event of Default. If any Event of
Default occurs for any reason (except the occurrence of any Event of Default
described in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement
with respect to the Borrower, for which provision is made in Section 9.02
(Acceleration Upon Bankruptcy)), whether voluntary or involuntary, and is
continuing (after giving effect to any cure of the applicable Event of Default),
the Senior LC Facility Administrative Agent may, or upon the direction of the
Required Senior LC Lenders shall, by written notice to the Borrower take any or
all of the following actions:
(a)declare all or any portion of the outstanding principal amount of the Loans
and all other Obligations to be immediately due and payable; and
(b)terminate all outstanding Senior LC Commitments (if not theretofore
terminated).
SECTION 9.04.    Action Upon Event of Default. Subject to the terms of the
Intercreditor Agreement, if any Event of Default occurs for any reason, whether
voluntary or involuntary, and is continuing (after giving effect to any cure of
the applicable Event of Default), the Senior LC Facility Administrative Agent
may, or upon the direction of the Required Senior LC Lenders shall, by written
notice to the Borrower of its intention to exercise any remedies hereunder,
under the other Financing Documents or at law or in equity, and without further
notice of default, presentment or demand for payment, protest or notice of
non-payment or dishonor, or other notices or demands of any kind, all such
notices and demands being waived by the Borrower, exercise any or all of the
following rights and remedies, in any combination or order that the Senior LC
Facility Administrative Agent or the Required Senior LC Lenders may elect, in
addition to such other rights or remedies as the Senior LC Facility
Administrative Agent and the Senior LC Lenders may have hereunder, under the
other Financing Documents or at law or in equity:
(a)Without any obligation to do so, make Extensions of Credit to or on behalf of
the Borrower to cure any Event of Default hereunder and to cure any default and
render any performance under any Material Project Documents (or any other
contract to which the Borrower is a party) as the Required Senior LC Lenders in
their sole discretion may consider necessary or appropriate, whether to preserve
and protect the Collateral or the Senior LC Lenders' interests therein or for
any other reason, and all sums so expended, together with interest on such total
amount at the Default Rate, shall be repaid by the Borrower to the Senior LC
Facility Administrative Agent on demand and shall be secured by the Financing
Documents, notwithstanding that such expenditures may, together with amounts
advanced under this Agreement, exceed the amount of the Aggregate Senior LC
Commitment;
(b)Apply or execute upon any amounts on deposit in any Account or any other
monies of the Borrower on deposit with the Senior LC Facility Administrative
Agent, any Senior LC Lender or the Accounts Bank in the manner provided in the
UCC and other relevant statutes and decisions and interpretations thereunder
with respect to cash collateral;

35

--------------------------------------------------------------------------------




(c)Enter into possession of the Project and perform or cause to be performed any
and all work and labor necessary to complete construction of the Project
substantially according to the EPC Contracts or to operate and maintain the
Project, and all sums expended by the Senior LC Facility Administrative Agent in
so doing, together with interest on such total amount at the Default Rate, shall
be repaid by the Borrower to the Senior LC Facility Administrative Agent upon
demand and shall be secured by the Financing Documents, notwithstanding that
such expenditures may, together with amounts advanced under this Agreement,
exceed the Aggregate Senior LC Commitment.
SECTION 9.05.    Cash Collateralization of Letters of Credit. (a) Amounts held
in the LC Cash Collateral Account shall be the property of the Senior LC
Facility Administrative Agent for the benefit of the Senior LC Lenders and shall
be applied by the Senior LC Facility Administrative Agent to the payment of
Loans deemed made under any Letters of Credit.
(b)The balance, if any, in the LC Cash Collateral Account, after (x) all Letters
of Credit shall have expired or been fully drawn upon and (y) giving effect to
the payment of any Loans pursuant to Section 9.05(a), shall be applied to repay
the other Obligations according to Section 9.06(d) (Applications of Proceeds).
SECTION 9.06.    Application of Proceeds. Subject to the terms of the
Intercreditor Agreement, any moneys received by the Senior LC Facility
Administrative Agent from the Common Security Trustee after the occurrence and
during the continuance of an Event of Default and the period during which
remedies have been initiated shall be applied in full or in part by the Senior
LC Facility Administrative Agent against the Obligations in the following order
of priority (but without prejudice to the right of the Senior LC Lenders,
subject to the terms of the Intercreditor Agreement, to recover any shortfall
from the Borrower):
(a)first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel) payable to the Senior Issuing
Bank, the Senior LC Facility Administrative Agent, the Common Security Trustee,
the Accounts Bank, or the Intercreditor Agent in their respective capacities as
such;
(b)second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under Article
V (Loan and Tax Provisions)) payable to the Senior LC Lenders, ratably in
proportion to the amounts described in this clause second payable to them, as
certified by the Senior LC Facility Administrative Agent;
(c)third, to payment of that portion of the Obligations constituting accrued and
unpaid interest (including default interest) with respect to the Loans payable
to the Senior LC Lenders, ratably in proportion to the respective amounts
described in this clause third payable to them, as certified by the Senior LC
Facility Administrative Agent;
(d)fourth, to payment, on a pro rata basis, of (i) that principal amount of the
Loans payable to the Senior LC Lenders, ratably among the Senior LC Lenders in
proportion to the respective amounts described in this clause fourth held by
them, as certified by the Senior LC

36

--------------------------------------------------------------------------------




Facility Administrative Agent and (ii) the cash collateralization of any
outstanding Letters of Credit in an amount not to exceed the aggregate LC
Available Amounts of all Letters of Credit then outstanding, payable to the LC
Cash Collateral Account; and
(e)fifth, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by applicable Government Rule.
ARTICLE X
THE SENIOR LC FACILITY ADMINISTRATIVE AGENT
SECTION 10.01    Appointment and Authority.
(a)Each of the Senior LC Lenders and the Senior Issuing Bank hereby appoints,
designates and authorizes The Bank of Nova Scotia as its Senior LC Facility
Administrative Agent under and for purposes of each Financing Document to which
the Senior LC Facility Administrative Agent is a party, and in its capacity as
the Senior LC Facility Administrative Agent, to act on its behalf as Secured
Debt Holder Group Representative and the Designated Voting Party (as defined in
the Intercreditor Agreement) for the Senior LC Lenders and the Senior Issuing
Bank. The Bank of Nova Scotia hereby accepts this appointment and agrees to act
as the Senior LC Facility Administrative Agent for the Senior LC Lenders and the
Senior Issuing Bank in accordance with the terms of this Agreement. Each of the
Senior LC Lenders and the Senior Issuing Bank appoints and authorizes the Senior
LC Facility Administrative Agent to act on behalf of such Senior LC Lenders and
the Senior Issuing Bank under each Financing Document to which it is a party and
in the absence of other written instructions from the Required Senior LC Lenders
received from time to time by the Senior LC Facility Administrative Agent (with
respect to which the Senior LC Facility Administrative Agent agrees that it will
comply, except as otherwise provided in this Section 10.01 or as otherwise
advised by counsel, and subject in all cases to the terms of the Intercreditor
Agreement), to exercise such powers hereunder and thereunder as are specifically
delegated to or required of the Senior LC Facility Administrative Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto. Notwithstanding any provision to the contrary contained
elsewhere in any Financing Document, the Senior LC Facility Administrative Agent
shall not have any duties or responsibilities except those expressly set forth
herein, nor shall the Senior LC Facility Administrative Agent have or be deemed
to have any fiduciary relationship with any Senior LC Lender, the Senior Issuing
Bank or other Senior LC Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Senior LC Facility
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term "agent" in this Agreement with reference to the Senior LC
Facility Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Government Rule. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
(b)The provisions of this Article X are solely for the benefit of the Senior LC
Facility Administrative Agent, the Senior LC Lenders and the Senior Issuing
Bank, and neither

37

--------------------------------------------------------------------------------




the Borrower nor any other Person shall have rights as a third party beneficiary
of any of such provisions other than the Borrower's rights under Section
10.06(a) and (b) (Resignation or Removal of Senior LC Facility Administrative
Agent).
SECTION 10.02    Rights as a Lender or Secured Hedging Party. Each Person
serving as the Senior LC Facility Administrative Agent hereunder or under any
other Financing Document shall have the same rights and powers in its capacity
as a Commercial Bank Lender, Senior Issuing Bank, Senior LC Lender, KEXIM
Covered Facility Lender, KSURE Covered Facility Lender, Secured Hedging Party or
Gas Hedge Provider, as the case may be, as any other Commercial Bank Lender,
Senior Issuing Bank, Senior LC Lender, KEXIM Covered Facility Lender, KSURE
Covered Facility Lender, Secured Hedging Party or Gas Hedge Provider, as the
case may be, and may exercise the same as though it were not the Senior LC
Facility Administrative Agent. Each such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or Affiliates of the Borrower as if such Person were not the Senior LC
Facility Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
SECTION 10.03.     Exculpatory Provisions.
(a) The Senior LC Facility Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Financing
Documents. Without limiting the generality of the foregoing, the Senior LC
Facility Administrative Agent shall not:
(i)be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;
(ii)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Financing Documents that the Senior LC Facility Administrative
Agent is required to exercise as directed in writing by the Required Senior LC
Lenders (or such other number or percentage of the Senior LC Lenders as shall be
expressly provided for herein or in the other Financing Documents); provided
that, the Senior LC Facility Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Senior LC Facility Administrative Agent to liability or that is contrary to any
Financing Document or applicable Government Rule; or
(iii)except as expressly set forth herein and in the other Financing Documents,
have any duty to disclose, nor shall the Senior LC Facility Administrative Agent
be liable for any failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Senior LC Facility Administrative Agent or any of its Affiliates
in any capacity.
(b)The Senior LC Facility Administrative Agent shall not be liable for any
action taken or not taken by it (i) with the prior written consent or at the
request of the Required Senior

38

--------------------------------------------------------------------------------




LC Lenders (or such other number or percentage of the Senior LC Lenders as may
be necessary, or as the Senior LC Facility Administrative Agent may believe in
good faith to be necessary, under the circumstances as provided in Section 11.01
(Amendments, Etc.)) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and non-appealable order. The Senior LC Facility Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to the
Senior LC Facility Administrative Agent in writing by the Borrower, the Common
Security Trustee, a Senior LC Lender or the Senior Issuing Bank.
(c)The Senior LC Facility Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other
Financing Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence or continuance of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Financing Document or any other agreement, instrument or document, or the
perfection or priority of any Lien or security interest created or purported to
be created by any Security Document, or (v) the satisfaction of any condition
set forth in Article VII (Conditions Precedent) or elsewhere herein, other than
to confirm receipt of any items expressly required to be delivered to the Senior
LC Facility Administrative Agent.
SECTION 10.04    Reliance by Senior LC Facility Administrative Agent. The Senior
LC Facility Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Senior LC Facility Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. The Senior LC Facility Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. In determining compliance with any condition hereunder to the issuance
of a Letter of Credit that by its terms must be fulfilled to the satisfaction of
the Required Senior LC Lenders, the Senior Issuing Bank may presume that such
condition is satisfactory to the Required Senior LC Lenders unless the Senior
Issuing Bank has received notice to the contrary from such Senior LC Lenders or
the Intercreditor Agent prior to the issuance of such Letter of Credit.
SECTION 10.05    Delegation of Duties. The Senior LC Facility Administrative
Agent may perform any and all of its duties and exercise any and all its rights
and powers hereunder or under any other Financing Document by or through any one
or more sub-agents appointed by the Senior LC Facility Administrative Agent. The
Senior LC Facility Administrative Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article X shall
apply to any such sub-agent and to the Related Parties of the Senior LC Facility
Administrative Agent,

39

--------------------------------------------------------------------------------




and shall apply to all of their respective activities in connection with their
acting as or for the Senior LC Facility Administrative Agent.
SECTION 10.06    Resignation or Removal of Senior LC Facility Administrative
Agent.
(a)The Senior LC Facility Administrative Agent may resign from the performance
of all its functions and duties hereunder and under the other Financing
Documents at any time by giving thirty (30) days' prior written notice to the
Borrower, the Common Security Trustee, the Senior LC Lenders and the Senior
Issuing Bank. The Senior LC Facility Administrative Agent may be removed at any
time (i) by the Required Senior LC Lenders for such Person's gross negligence or
willful misconduct or (ii) by the Borrower, with the consent of the Required
Senior LC Lenders, for such Person's gross negligence or willful misconduct. In
the event The Bank of Nova Scotia is no longer the Senior LC Facility
Administrative Agent, any successor Senior LC Facility Administrative Agent may
be removed at any time with cause by the Required Senior LC Lenders. Any such
resignation or removal shall take effect upon the appointment of a successor
Senior LC Facility Administrative Agent, in accordance with this Section 10.06.
(b)Upon any notice of resignation by the Senior LC Facility Administrative Agent
or upon the removal of the Senior LC Facility Administrative Agent by the
Required Senior LC Lenders, or by the Borrower with the approval of the Required
Senior LC Lenders pursuant to Section 10.06(a), the Required Senior LC Lenders
shall appoint a successor Senior LC Facility Administrative Agent, hereunder and
under each other Financing Document to which the Senior LC Facility
Administrative Agent is a party, such successor Senior LC Facility
Administrative Agent to be a commercial bank having a combined capital and
surplus of at least one billion Dollars ($1,000,000,000); provided that, if no
Default or Event of Default shall then be continuing, appointment of a successor
Senior LC Facility Administrative Agent shall also be acceptable to the Borrower
(such acceptance not to be unreasonably withheld, conditioned or delayed). The
fees payable by the Borrower to a successor Senior LC Facility Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.
(c)If no successor Senior LC Facility Administrative Agent has been appointed by
the Required Senior LC Lenders within thirty (30) days after the date such
notice of resignation was given by such resigning Senior LC Facility
Administrative Agent, or the Required Senior LC Lenders elected to remove such
Person, any Senior LC Secured Party may petition any court of competent
jurisdiction for the appointment of a successor Senior LC Facility
Administrative Agent. Such court may thereupon, after such notice, if any, as it
may deem proper, appoint a successor Senior LC Facility Administrative Agent,
who shall serve as Senior LC Facility Administrative Agent hereunder and under
each other Financing Document to which it is a party until such time, if any, as
the Required Senior LC Lenders appoint a successor Senior LC Facility
Administrative Agent, as provided above.
(d)Upon the acceptance of a successor's appointment as Senior LC Facility
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Senior LC Facility Administrative Agent, and the retiring (or removed)
Senior LC Facility Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Financing

40

--------------------------------------------------------------------------------




Documents. After the retirement or removal of the Senior LC Facility
Administrative Agent hereunder and under the other Financing Documents, the
provisions of this Article X and Section 11.08 (Indemnification by the Borrower)
shall continue in effect for the benefit of such retiring (or removed) Person,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Person was acting
in its capacity as Senior LC Facility Administrative Agent.
SECTION 10.07    No Amendment to Duties of Senior LC Facility Administrative
Agent Without Consent. The Senior LC Facility Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification of this Agreement or
any other Financing Document that affects its rights or duties hereunder or
thereunder unless such Senior LC Facility Administrative Agent shall have given
its prior written consent, in its capacity as Senior LC Facility Administrative
Agent thereto.
SECTION 10.08    Non-Reliance on Senior LC Facility Administrative Agent. Each
of the Senior LC Lenders and the Senior Issuing Bank acknowledges that it has,
independently and without reliance upon the Senior LC Facility Administrative
Agent, the Senior Issuing Bank (in the case of the Senior LC Lenders), any other
Senior LC Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and make its Extensions of Credit. Each of
the Senior LC Lenders and the Senior Issuing Bank also acknowledges that it
will, independently and without reliance upon the Senior LC Facility
Administrative Agent, the Senior Issuing Bank (in the case of the Senior LC
Lenders), any other Senior LC Lenders or any of their Related Parties and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Financing Document or any related
agreement or any document furnished hereunder or thereunder.
SECTION 10.09    No Joint Lead Arranger, No Joint Bookrunner, No
Co-Documentation Agent, No Syndication Agent Duties. Anything herein to the
contrary notwithstanding, no Joint Lead Arranger, Joint Bookrunner,
Co-Documentation Agent or Syndication Agent shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Senior LC Facility Administrative Agent, the Senior Issuing Bank or a Senior
LC Lender.
SECTION 10.10    Certain Obligations. The Senior LC Facility Administrative
Agent shall:
(a)give prompt notice to each Senior LC Lender, the Common Security Trustee and
the Senior Issuing Bank of receipt of each notice or request required or
permitted to be given to the Senior LC Facility Administrative Agent by the
Borrower pursuant to the terms of this Agreement or any other Financing Document
(unless concurrently delivered to the Senior LC Lenders, the Common Security
Trustee and the Senior Issuing Bank by the Borrower). The Senior LC Facility
Administrative Agent will distribute to each Senior LC Lender, the Common
Security Trustee and the Senior Issuing Bank each document or instrument
(including each document or instrument delivered by the Borrower to the Senior
LC Facility Administrative Agent pursuant to Article VI (Representations and
Warranties), Article VII (Conditions Precedent) and Article VIII (Covenants of
the Borrower)) received for the account of the Senior LC Facility Administrative
Agent and

41

--------------------------------------------------------------------------------




copies of all other communications received by the Senior LC Facility
Administrative Agent from the Borrower for distribution to the Senior LC
Lenders, the Common Security Trustee and the Senior Issuing Bank by the Senior
LC Facility Administrative Agent in accordance with the terms of this Agreement
or any other Financing Document;
(b)except as otherwise expressly provided in any other Financing Document,
perform its duties in accordance with any instructions given to it by (i) the
Senior Issuing Bank or (ii) the Senior LC Lenders, the Required Senior LC
Lenders or the Supermajority Senior LC Lenders, as the case may be, which
instructions shall be binding on the Senior LC Facility Administrative Agent;
(c)if so instructed by (i) the Senior Issuing Bank or (ii) the Senior LC
Lenders, the Required Senior LC Lenders or the Supermajority Senior LC Lenders,
as the case may be, refrain from exercising any right, power, authority or
discretion vested in it; and
(d)without additional charge or compensation, perform such calculations and
furnish to the Senior LC Lenders and the Senior Issuing Bank information
relating to the principal amount outstanding, interest due, and such other
matters as the Senior LC Lenders and the Senior Issuing Bank may reasonably
request.
ARTICLE XI
MISCELLANEOUS PROVISIONS
SECTION 11.01    Amendments, Etc. Subject to the terms of the Intercreditor
Agreement, no consent, amendment, waiver or termination of any provision of this
Agreement shall be effective unless in writing signed by the Borrower and the
Required Senior LC Lenders, and each such amendment, waiver, termination or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, without the consent of each Senior LC
Lender and the Senior Issuing Bank (in each case, other than any Senior LC
Lender that is a Loan Party, a Sponsor or an Affiliate or Subsidiary thereof),
no such amendment, waiver, termination or consent shall:
(a)extend or increase any Senior LC Commitments;
(b)postpone any date scheduled for any payment of principal, fees or interest
(as applicable) under Section 4.01 (Repayment of Loans), Section 4.02 (Interest
Payments) or Section 4.08 (Fees) or any date fixed by the Senior LC Facility
Administrative Agent for the payment of fees or other amounts due to the Senior
LC Lenders (or any of them) hereunder;
(c)reduce the principal of, or the rate of interest specified herein on, any
Loan, or any Fees or other amounts payable to any Senior LC Lender hereunder,
other than interest payable at the Default Rate;
(d)change the order of application of any reduction in any Senior LC Commitment
from the application thereof set forth in the applicable provisions of Section
2.02 (Reduction of

42

--------------------------------------------------------------------------------




Senior LC Commitments), Section 4.09 (Pro Rata Treatment), or Section 4.10
(Sharing of Payments), respectively, in any manner;
(e)change (i) any provision of this Section 11.01, (ii) the definition of
Required Senior LC Lenders or Supermajority Senior LC Lenders or (iii) any other
provision hereof specifying the number or percentage of Senior LC Lenders
required to amend, waive, terminate or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder;
(f)subject to all other provisions of this Section 11.01, release or allow
release of (i) the Borrower from (x) all or (y) a material portion of its
obligations under this Agreement, the Common Terms Agreement or any Security
Document, (ii) all or a material portion of the Collateral from the Lien of any
of the Security Documents (other than with respect to assets the conveyance,
sale, lease, transfer or other disposal of which is permitted under Section
7.2(b) (Prohibition of Fundamental Changes) of the Common Terms Agreement) or
(iii) any guaranties or commitments (other than any Senior LC Commitment) under
or in connection with this Agreement, the Common Terms Agreement or any Security
Document;
(g)amend, modify, waive or supplement the terms of Section 11.04 (Assignments)
of this Agreement or Section 2.6 (Expansion Debt) of the Common Terms Agreement;
(h)amend the definition of Permitted Indebtedness or Senior LC Secured Parties;
or
(i)amend, modify or waive any of the matters listed on Schedule 1 (Unanimous
Decisions) to the Intercreditor Agreement;
provided that, no such amendment, waiver, termination or consent shall, unless
in writing and signed by the Senior LC Facility Administrative Agent or the
Common Security Trustee, as applicable, in addition to the Senior Issuing Bank
and Senior LC Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Senior LC Facility Administrative Agent or
the Common Security Trustee.
SECTION 11.02.    Entire Agreement. This Agreement, the other Financing
Documents and any agreement, document or instrument attached hereto or referred
to herein integrate all the terms and conditions mentioned herein or incidental
hereto and supersede all oral negotiations and prior writings in respect to the
subject matter hereof. In the event of any conflict between the terms,
conditions and provisions of this Agreement and any such agreement, document or
instrument, the terms, conditions and provisions of this Agreement shall
prevail.
SECTION 11.03        Applicable Government Rule; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA WITHOUT ANY REFERENCE TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

43

--------------------------------------------------------------------------------




(b)SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT AGAINST THE BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION IF APPLICABLE LAW DOES NOT
PERMIT A CLAIM, ACTION OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS
SECTION TO BE FILED, HEARD OR DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.
(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT REFERRED
TO IN SECTION 11.03(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)Service of Process. Each party irrevocably consents to the service of any and
all process in any such action or proceeding by the mailing of copies of such
process to such Person at its then effective notice addresses pursuant to
Section 11.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction if applicable law does not permit a claim, action or
proceeding referred to in the first sentence of Section 11.03(b) to be filed,
heard or determined in or by the courts specified therein.
(e)Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise)

44

--------------------------------------------------------------------------------




with respect to itself or its property, the Borrower hereby irrevocably and
unconditionally waives such immunity in respect of its obligations under the
Financing Documents and, without limiting the generality of the foregoing,
agrees that the waiver set forth in this Section 11.03(e) shall have the fullest
scope permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and is intended to be irrevocable for purposes of such Act.
(f)WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.03.
SECTION 11.04.    Assignments.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each of the Senior LC Lenders, the Senior Issuing Bank and the Senior LC
Facility Administrative Agent (and any attempted assignment or other transfer by
the Borrower without such consent shall be null and void), and no Senior LC
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with Section 11.04(b)
and Section 11.04(g), (ii) by way of participation in accordance with Section
11.04(d) or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 11.04(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void).
(b)Subject to Section 11.04(g) and this Section 11.04(b), any Senior LC Lender
may, at any time after the date hereof, assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Senior LC Commitment, its participations in Letters of
Credit or the Loans at the time owing to it) (provided that, on the date of such
assignment, such assignment would not result in an increase in amounts payable
by the Borrower under Section 5.01 (Increased Costs), unless such increase in
amounts payable measured on such date of assignment is waived by the assigning
and assuming Senior LC Lenders). Except in the case of (x) an assignment of the
entire remaining amount of the assigning Senior LC Lender's Senior LC
Commitment, its participations in Letters of Credit and the Loans at the time
owing to it or (y) an assignment to a Senior LC Lender, or an Affiliate of a
Senior LC Lender, or an Approved Fund with respect to a Senior LC Lender, the
sum of (1) the outstanding Senior LC Commitment, if any, (2) participations in
Letters of Credit,

45

--------------------------------------------------------------------------------




if any, and (3) the outstanding Loans subject to each such assignment
(determined as of the date the Lender Assignment Agreement with respect to such
assignment is delivered to the Senior LC Facility Administrative Agent or, if
"Trade Date" is specified in the Lender Assignment Agreement, as of the Trade
Date) shall not be less than five million Dollars ($5,000,000), unless the
Senior LC Facility Administrative Agent otherwise consents in writing. Subject
to Section 11.04(g), each partial assignment shall be made as an assignment of
the same percentage of the outstanding Senior LC Commitment, participations in
Letters of Credit and outstanding Loans and a proportionate part of all the
assigning Senior LC Lender's rights and obligations under this Agreement with
respect to the Senior LC Commitment, participations in Letters of Credit and
outstanding Loans. The parties to each assignment shall execute and deliver to
the Senior LC Facility Administrative Agent a Lender Assignment Agreement in the
form of Exhibit C, together with a processing and recordation fee of three
thousand five hundred Dollars ($3,500); provided that, (A) no such fee shall be
payable in the case of an assignment to a Senior LC Lender, an Affiliate thereof
or an Approved Fund with respect to a Senior LC Lender and (B) in the case of
contemporaneous assignments by a Senior LC Lender to one or more Approved Funds
managed by the same investment advisor (which Approved Funds are not then Senior
LC Lenders hereunder), only a single such three thousand five hundred Dollar
($3,500) fee shall be payable for all such contemporaneous assignments. If the
Eligible Assignee is not a Senior LC Lender prior to such assignment, it shall
deliver to the Senior LC Facility Administrative Agent an administrative
questionnaire and all documentation and other information required by bank
regulatory authorities under applicable "know your customer" requirements. In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Senior LC Facility
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Senior LC Facility
Administrative Agent, the applicable pro rata share of Loans required to be made
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the Senior
LC Facility Administrative Agent, and each other Senior LC Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans in accordance with its Proportionate Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. Subject to acceptance
and recording thereof by the Senior LC Facility Administrative Agent pursuant to
Section 11.04(c), from and after the effective date specified in each Lender
Assignment Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Lender Assignment
Agreement, have the rights and obligations of a Senior LC Lender under this
Agreement, and the assigning Senior LC Lender thereunder shall, to the extent of
the interest assigned by such Lender Assignment Agreement, be released from its
obligations under this Agreement (and, in the case of a Lender Assignment
Agreement covering all of the assigning Senior LC Lender's rights and
obligations under this Agreement, such Senior LC Lender shall cease to be a
party

46

--------------------------------------------------------------------------------




hereto) but shall continue to be entitled to the benefits of Section 5.01
(Increased Costs), Section 5.03 (Taxes), Section 11.06 (Costs and Expenses) and
Section 11.08 (Indemnification by the Borrower) with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Senior LC Lender's having been a
Defaulting Lender. Any assignment or transfer by a Senior LC Lender of rights or
obligations under this Agreement that does not comply with this Section 11.04(b)
shall be treated for purposes of this Agreement as a sale by such Senior LC
Lender of a participation in such rights and obligations in accordance with
Section 11.04(d). Upon any such assignment, the Senior LC Facility
Administrative Agent will deliver a notice thereof to the Borrower (provided
that, failure to deliver such notice shall not result in any liability for the
Senior LC Facility Administrative Agent).
(c)The Senior LC Facility Administrative Agent shall maintain the Register in
accordance with Section 2.01(b) (Senior LC Commitments) above.
(d)Any Senior LC Lender may at any time, without the consent of, or notice to,
the Borrower or the Senior LC Facility Administrative Agent, sell participations
to any Person (other than a natural person or any Loan Party, any Sponsor, any
Material Project Party, any Person that is party to any Additional Material
Project Document or any Affiliate or Subsidiary thereof) (each, a "Participant")
in all or a portion of such Senior LC Lender's rights or obligations under this
Agreement (including all or a portion of its Senior LC Commitment,
participations in Letters of Credit or the Loans owing to it); provided that,
(i) such Senior LC Lender's obligations under this Agreement shall remain
unchanged, (ii) such Senior LC Lender remains solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Senior LC Facility Administrative Agent and the other Senior LC Lenders
shall continue to deal solely and directly with such Senior LC Lender in
connection with such Senior LC Lender's rights and obligations under this
Agreement. For the avoidance of doubt, each Senior LC Lender shall be
responsible for the indemnity under Section 11.08 (Indemnification by the
Borrower) with respect to any payments made by such Senior LC Lender to its
Participant(s). Any agreement or instrument pursuant to which a Senior LC Lender
sells such a participation shall provide that such Senior LC Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that, such
agreement or instrument may provide that such Senior LC Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the proviso to Section 11.01 (Amendments, Etc.) that
directly affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 5.01 (Increased Costs) and Section
5.03 (Taxes) (subject to the requirements and limitations therein, including the
requirements under Section 5.03(e) (Taxes - Status of Lenders) (it being
understood that any documentation required under Section 5.03 (Taxes) shall be
delivered to the participating Senior LC Lender)) to the same extent as if it
were a Senior LC Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that, such Participant (A) agrees to be
subject to the provisions of Section 5.02 (Obligation to Mitigate) as if it were
an assignee under paragraph (b) of this Section 11.04; and (B) shall not be
entitled to receive any greater payment under Section 5.01 (Increased Costs) or
Section 5.03 (Taxes), with respect to any participation, than its participating
Senior LC Lender would have been

47

--------------------------------------------------------------------------------




entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Senior LC Lender that sells a participation
agrees, at the Borrower's request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 5.02
(Obligation to Mitigate) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.14 (Right of Setoff) as though it were a Senior LC Lender; provided
that, such Participant agrees to be subject to Section 4.10 (Sharing of
Payments) as though it were a Senior LC Lender. Each Senior LC Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant's interest in the Letters of Credit, Loans or other obligations
under the Financing Documents (the "Participant Register"); provided that, no
Senior LC Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans or
its other obligations under any Financing Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Senior LC Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Senior LC Facility
Administrative Agent (in its capacity as Senior LC Facility Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(e)Any Senior LC Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Senior LC Lender, including any pledge or assignment to secure obligations
to a Federal Reserve Bank or any central bank having jurisdiction; provided
that, no such pledge or assignment shall release such Senior LC Lender from any
of its obligations hereunder or substitute any such pledgee or assignee for such
Senior LC Lender as a party hereto.
(f)The words "execution," "signed," "signature," and words of like import in any
Lender Assignment Agreement shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
(g)All assignments by a Senior LC Lender of all or a portion of its rights and
obligations hereunder shall be made only as an assignment of the same percentage
of the outstanding Senior LC Commitment, participations in Letters of Credit and
outstanding Loans held by such Senior LC Lender. If there is no outstanding
Senior LC Commitment, assignments of participations in Letters of Credit and
outstanding Loans may be made, together with a pro rata portion of such Senior
LC Lender's rights and obligations with respect to the Letter of Credit and
Loans subject to such assignment, in such amounts, to such persons and on such
terms as are permitted by and otherwise in accordance with Section 11.04(b).

48

--------------------------------------------------------------------------------




SECTION 11.05.    Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall be construed to give to any
Person, other than the parties hereto, each of their successors and permitted
assigns under this Agreement or any other Financing Document, Participants, to
the extent provided in Section 11.04 (Assignments), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Senior LC Facility
Administrative Agent, the Common Security Trustee, the Senior Issuing Bank and
the Senior LC Lenders, any benefit or any legal or equitable right or remedy
under this Agreement.
SECTION 11.06.    Costs and Expenses. The Borrower shall pay (a) all reasonable
and documented out-of-pocket expenses incurred by each of the Senior LC Facility
Administrative Agent, the Common Security Trustee, the Senior Issuing Bank and
the Senior LC Lenders and their Affiliates (including all reasonable fees, costs
and expenses of one counsel plus one local counsel for the Senior LC Lenders and
their Affiliates in each relevant jurisdiction (provided that, in the case of
the continuation of an Event of Default, any Senior LC Lender may retain
separate counsel in the event of an actual conflict of interest (which may be
multiple counsel, but only the least number necessary to resolve such conflict
of interest) and the Borrower shall pay all reasonable fees, cost and expenses
of such additional counsel)) in connection with the preparation, negotiation,
syndication, execution and delivery of this Agreement and the other Financing
Documents; (b) all reasonable and documented out of pocket expenses incurred by
the Senior LC Facility Administrative Agent, the Common Security Trustee, the
Senior Issuing Bank and the Senior LC Lenders (including all reasonable fees,
costs and expenses of one counsel plus one local counsel for the Senior LC
Lenders and their Affiliates in each relevant jurisdiction (provided that, in
the case of the continuation of an Event of Default, any Senior LC Lender may
retain separate counsel in the event of an actual conflict of interest (which
may be multiple counsel, but only the least number necessary to resolve such
conflict of interest) and the Borrower shall pay all reasonable fees, cost and
expenses of such additional counsel)) in connection with any amendments,
modifications or waivers of the provisions of this Agreement and the other
Financing Documents (whether or not the transactions contemplated hereby or
thereby are consummated); (c) all reasonable and documented out-of-pocket
expenses incurred by the Senior LC Facility Administrative Agent and the Common
Security Trustee (including all reasonable fees, costs and expenses of one
counsel plus one local counsel for the Senior LC Lenders and their Affiliates in
each relevant jurisdiction (provided that, in the case of the continuation of an
Event of Default, any Senior LC Lender may retain separate counsel in the event
of an actual conflict of interest (which may be multiple counsel, but only the
least number necessary to resolve such conflict of interest) and the Borrower
shall pay all reasonable fees, cost and expenses of such additional counsel)) in
connection with the administration of this Agreement and the other Financing
Documents (whether or not the transactions contemplated hereby or thereby are
consummated); and (d) all reasonable and documented out-of-pocket expenses
incurred by the Senior LC Secured Parties (including all reasonable fees, costs
and expenses of one counsel plus one local counsel for the Senior LC Lenders and
their Affiliates in each relevant jurisdiction (provided that, in the case of
the continuation of an Event of Default, any Senior LC Lender may retain
separate counsel in the event of an actual conflict of interest (which may be
multiple counsel, but only the least number necessary to resolve such conflict
of interest) and the Borrower shall pay all reasonable fees, cost and expenses
of such additional counsel)) in connection with the enforcement or protection
(other than in connection with assignment of Loans, participations in Letters of
Credit or Senior LC Commitments) of their

49

--------------------------------------------------------------------------------




rights in connection with this Agreement and the other Financing Documents,
including their rights under this Section 11.06, including in connection with
any workout, restructuring or negotiations in respect of the Obligations. The
provisions of this Section 11.06 shall not supersede Sections 5.01 (Increased
Costs) and 5.03 (Taxes). Notwithstanding the foregoing, in the event that the
Common Security Trustee reasonably believes that a conflict exists in using one
counsel, it may engage its own counsel.
SECTION 11.07.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Senior LC Facility Administrative Agent and when the
Senior LC Facility Administrative Agent has received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or portable document format ("pdf") shall be effective as delivery of
a manually executed counterpart of this Agreement.
SECTION 11.08.    Indemnification by the Borrower.
(a)The Borrower hereby agrees to indemnify each Senior LC Secured Party and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel or consultants for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of:
(i)the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;
(ii)any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that could reasonably result in
an Environmental Claim on or from the Project or any property owned or operated
by the Borrower, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or the Borrower;
(iii)any actual or prospective claim (including Environmental Claims),
litigation, investigation or proceeding relating to any of the foregoing,
whether based on common law, contract, tort or any other theory, whether brought
by a third party or by the Borrower or any of the Borrower's members, managers
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Financing Documents is consummated, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; or

50

--------------------------------------------------------------------------------




(iv)any claim, demand or liability for broker's or finder's or placement fees or
similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such transactions, other than any broker's or
finder's fees payable to Persons engaged by any Senior LC Secured Party or
Affiliates or Related Parties thereof;
provided that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) shall have arisen from a dispute between or
among the Indemnitees or from a claim of an Indemnitee against another
Indemnitee, which in either case is not the result of an act or omission of the
Borrower or any of its Affiliates.
(b)To the extent that the Borrower for any reason fails to pay any amount
required under Section 11.06 (Costs and Expenses) or Section 11.08(a) above to
be paid by it to any of the Senior LC Facility Administrative Agent, the Common
Security Trustee, the Senior Issuing Bank, any sub-agent thereof, or any Related
Party of any of the foregoing, each Senior LC Lender severally agrees to pay in
accordance with its Proportionate Share to the Senior LC Facility Administrative
Agent, the Senior Issuing Bank, the Common Security Trustee, any such sub-agent,
or such Related Party, as the case may be, such Senior LC Lender's ratable share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Senior LC Facility
Administrative Agent, the Common Security Trustee, or any sub-agent thereof in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Senior LC Facility Administrative Agent, the Common Security
Trustee, the Senior Issuing Bank, or any sub-agent thereof in connection with
such capacity. The obligations of the Senior LC Lenders to make payments
pursuant to this Section 11.08(b) are several and not joint and shall survive
the payment in full of the Obligations and the termination of this Agreement.
The failure of any Senior LC Lender to make payments on any date required
hereunder shall not relieve any other Senior LC Lender of its corresponding
obligation to do so on such date, and no Senior LC Lender shall be responsible
for the failure of any other Senior LC Lender to do so.
(c)All amounts due under this Section 11.08 shall be payable not later than ten
(10) Business Days after demand therefor.
(d)The provisions of this Section 11.08 shall not supersede Sections 5.01
(Increased Costs) and 5.03 (Taxes).
(e)The Senior LC Facility Administrative Agent shall be fully justified in
taking, refusing to take or continuing to take any action hereunder unless it
shall first be indemnified to its satisfaction by the Senior LC Lenders against
any and all liability and expense which may be incurred by it by reason of
taking, refusing to take or continuing to take any such action.
SECTION 11.09.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Financing Document, the interest paid or agreed to be
paid under the Financing Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Government Rule (the "Maximum
Rate"). If the Senior LC Facility Administrative Agent, the Senior

51

--------------------------------------------------------------------------------




Issuing Bank or any Senior LC Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Senior LC Facility Administrative Agent, any Senior LC Lender or the Senior
Issuing Bank exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Government Rule, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest and (b) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
SECTION 11.10.    No Waiver; Cumulative Remedies. No failure by any Senior LC
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
SECTION 11.11.    Notices and Other Communications.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or, except with
respect to any notice of Default or Event of Default, sent by email to the
address(es), facsimile number or email address specified for the Borrower, the
Senior LC Facility Administrative Agent, the Common Security Trustee, the Senior
Issuing Bank or the Senior LC Lenders, as applicable, on Schedule 11.11.
(b)Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications shall be
effective as provided in Section 11.11(c).
(c)Unless otherwise prescribed, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "return receipt
requested" function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Schedule 11.11 of notification that such notice or communication is available
and identifying the website address therefor. Notwithstanding the above, all
notices delivered by the
Borrower to the Senior LC Facility Administrative Agent through electronic
communications shall be followed by the delivery of a hard copy.
(d)Each of the Borrower, the Senior LC Facility Administrative Agent and the
Common Security Trustee may change its address, facsimile telephone number or
email address for notices

52

--------------------------------------------------------------------------------




and other communications hereunder by notice to the other parties hereto. Any
Senior LC Lender and the Senior Issuing Bank may change its address, facsimile,
telephone number or email address for notices and other communications hereunder
by notice to the Borrower, the Senior LC Facility Administrative Agent and the
Common Security Trustee.
(e)The Senior LC Facility Administrative Agent, the Common Security Trustee, the
Senior Issuing Bank and the Senior LC Lenders shall be entitled to rely and act
upon any written notices purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Senior LC Facility
Administrative Agent, the Common Security Trustee, the Senior Issuing Bank, the
Senior LC Lenders and the Related Parties of each of them for all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Senior LC Facility
Administrative Agent, the Common Security Trustee, the Senior Issuing Bank and
the Senior LC Lenders by the Borrower may be recorded by the Senior LC Facility
Administrative Agent, the Common Security Trustee, the Senior Issuing Bank and
the Senior LC Lenders, as applicable, and each of the parties hereto hereby
consents to such recording.
(f)The Senior LC Facility Administrative Agent agrees that the receipt of the
communications by the Senior LC Facility Administrative Agent at its e-mail
addresses set forth in Schedule 11.11 shall constitute effective delivery to the
Senior LC Facility Administrative Agent for purposes of the Financing Documents.
The Senior Issuing Bank and each Senior LC Lender agrees to notify the Senior LC
Facility Administrative Agent in writing (including by electronic communication)
from time to time of such Senior LC Lender's e-mail address(es) to which the
notices may be sent by electronic transmission and that such notices may be sent
to such e-mail address(es).
(g)Notwithstanding the above, nothing herein shall prejudice the right of the
Senior LC Facility Administrative Agent, the Common Security Trustee, the Senior
Issuing Bank and any of the Senior LC Lenders to give any notice or other
communication pursuant to any Financing Document in any other manner specified
in such Financing Document.
(h)So long as The Bank of Nova Scotia is the Senior LC Facility Administrative
Agent, the Borrower hereby agrees that it will provide to the Senior LC Facility
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Senior LC Facility Administrative Agent pursuant to
the Financing Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to any Loan borrowing, (ii)
relates to the payment of any principal or other amount due under this Agreement
prior to the scheduled date therefor, (iii) provides notice of any Default or
Event of Default or (iv) is required to be delivered to satisfy any condition
precedent to any Extension of Credit (all such non-excluded communications being
referred to herein collectively as "Communications"), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the Senior
LC Facility Administrative Agent at the email addresses specified in Schedule
11.11. In addition, the Borrower agrees to continue to provide the

53

--------------------------------------------------------------------------------




Communications to the Senior LC Facility Administrative Agent in the manner
specified in the Financing Documents but only to the extent requested by the
Senior LC Facility Administrative Agent.
(i)So long as The Bank of Nova Scotia is the Senior LC Facility Administrative
Agent, the Borrower further agrees that the Senior LC Facility Administrative
Agent may make the Communications available to the Senior LC Lenders by posting
the Communications on an internet website that may, from time to time, be
notified to the Senior LC Lenders (or any replacement or successor thereto) or a
substantially similar electronic transmission system (the "Platform"). The costs
and expenses incurred by the Senior LC Facility Administrative Agent in creating
and maintaining the Platform shall be paid by Borrower in accordance with
Section 11.06 (Costs and Expenses).
(j)THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE". THE SENIOR LC FACILITY
ADMINISTRATIVE AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE SENIOR LC FACILITY ADMINISTRATIVE
AGENT IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE SENIOR LC FACILITY ADMINISTRATIVE AGENT OR ANY AFFILIATE THEREOF OR ANY OF
ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, "AGENT PARTIES") HAVE ANY LIABILITY TO THE BORROWER, ANY SENIOR
LC LENDER, THE SENIOR ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF
ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER'S OR ANY AGENT PARTY'S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
SECTION 11.12.    Patriot Act Notice. Each of the Senior LC Lenders, the Senior
Issuing Bank, the Senior LC Facility Administrative Agent and the Common
Security Trustee hereby notifies the Borrower that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Senior LC Lenders, the
Senior Issuing Bank, the Senior LC Facility Administrative Agent or the Common
Security Trustee, as applicable, to identify the Borrower in accordance with the
Patriot Act.

54

--------------------------------------------------------------------------------




SECTION 11.13.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Senior LC Facility Administrative Agent,
the Common Security Trustee, the Senior Issuing Bank or any Senior LC Lender, or
the Senior LC Facility Administrative Agent, the Common Security Trustee, the
Senior Issuing Bank or any Senior LC Lender (as the case may be) exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Senior LC Facility Administrative Agent, the Common Security Trustee, the Senior
Issuing Bank or such Senior LC Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any bankruptcy or
insolvency proceeding or otherwise, then (a) to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied by such payment
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) the Senior Issuing Bank
and each Senior LC Lender severally agrees to pay to the Senior LC Facility
Administrative Agent or the Common Security Trustee upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Senior LC Facility Administrative Agent or the Common Security Trustee, as the
case may be, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. The obligations of the Senior Issuing Bank and the
Senior LC Lenders under this Section 11.13 shall survive the payment in full of
the Obligations and the termination of this Agreement.
SECTION 11.14.    Right of Setoff. The Senior Issuing Bank, each of the Senior
LC Lenders and each of their respective Affiliates is hereby authorized at any
time and from time to time during the continuance of an Event of Default, to the
fullest extent permitted by applicable Government Rule, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Senior Issuing Bank, Senior LC Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the Obligations of the Borrower now or hereafter existing under this
Agreement or any other Financing Document to such Senior Issuing Bank or Senior
LC Lender, as applicable, irrespective of whether or not such Senior Issuing
Bank or Senior LC Lender, as applicable, shall have made any demand under this
Agreement or any other Financing Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Senior Issuing Bank or Senior LC Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of the Senior
Issuing Bank, each of the Senior LC Lenders and their respective Affiliates
under this Section 11.14 are in addition to other rights and remedies (including
other rights of setoff) that such Senior Issuing Bank, Senior LC Lender or their
respective Affiliates may have. The Senior Issuing Bank and each of the Senior
LC Lenders agrees to notify the Borrower and the Senior LC Facility
Administrative Agent promptly after any such setoff and application; provided
that, the failure to give such notice shall not affect the validity of such
setoff and application.
SECTION 11.15.    Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The

55

--------------------------------------------------------------------------------




invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
SECTION 11.16.    Survival. Notwithstanding anything in this Agreement to the
contrary, Section 5.01 (Increased Costs), Section 5.03 (Taxes), Section 11.06
(Costs and Expenses), Section 11.08 (Indemnification by the Borrower) and
Section 11.13 (Payments Set Aside) shall survive any termination of this
Agreement. In addition, each representation and warranty made hereunder and in
any other Financing Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties shall be
considered to have been relied upon by the Senior LC Secured Parties regardless
of any investigation made by any Senior LC Secured Party or on their behalf and
notwithstanding that the Senior LC Secured Parties may have had notice or
knowledge of any Default or Event of Default at the time of the Extension of
Credit, and shall continue in full force and effect as of the date made or any
date referred to herein as long as any Loan or any other Obligation hereunder or
under any other Financing Document shall remain unpaid or unsatisfied.
SECTION 11.17.    Treatment of Certain Information; Confidentiality. The Senior
LC Facility Administrative Agent, the Common Security Trustee, the Senior
Issuing Bank, and each of the Senior LC Lenders agree to maintain the
confidentiality of the Information, except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates' respective shareholders,
members, partners, directors, officers, employees, agents, advisors, auditors,
insurers and representatives (provided that, the Persons to whom such disclosure
is made will be informed prior to disclosure of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested or required by any regulatory authority purporting to have
jurisdiction over it or to any Federal Reserve Bank or central bank in
connection with a pledge or assignment pursuant to Section 11.04(e)
(Assignments); (c) to the extent required by applicable Government Rule or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Financing Document or any suit, action or proceeding relating
to this Agreement or the enforcement of rights hereunder (including any actual
or prospective purchaser of Collateral); (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.17, to (i) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement, (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty's or prospective counterparty's professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower or (iii) any Person (and any of its officers, directors, employees,
agents or advisors) that may enter into or support, directly or indirectly, or
that may be considering entering into or supporting, directly or indirectly,
either (A) contractual arrangements with the Senior LC Facility Administrative
Agent, the Common Security Trustee, the Senior Issuing Bank, or such Senior LC
Lender, or any Affiliates thereof, pursuant to which all or any portion of the
risks, rights, benefits or obligations under or with respect to any Loan, Letter
of Credit or Financing Document is transferred to such Person or (B) an actual
or proposed securitization or collateralization of, or similar transaction
relating to, all or a part of any amounts payable to or for the benefit of any
Senior LC Lender under any Financing Document (including any rating

56

--------------------------------------------------------------------------------




agency); (g) with the consent of the Borrower (which consent shall not
unreasonably be withheld or delayed); (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section
11.17 or (ii) becomes available to the Senior LC Facility Administrative Agent,
the Common Security Trustee, the Senior Issuing Bank, any Senior LC Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower; (i) to any state, federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Senior LC Lender, the Senior Issuing
Bank, the Common Security Trustee or the Senior LC Facility Administrative
Agent; or (j) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to the Borrower
received by it from any Senior LC Lender, the Senior Issuing Bank, the Common
Security Trustee or the Senior LC Facility Administrative Agent, as applicable).
In addition, the Senior LC Facility Administrative Agent, the Common Security
Trustee, the Senior Issuing Bank, and any Senior LC Lender may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Senior LC Facility Administrative Agent, the Common Security
Trustee, the Senior Issuing Bank, and any Senior LC Lender in connection with
the administration and management of this Agreement, the other Financing
Documents, the Senior LC Commitments, the Letters of Credit and the Loans. For
the purposes of this Section 11.17, "Information" means written information that
is furnished by or on behalf of the Borrower, the Pledgor, the Sponsor or any of
their Affiliates to the Senior LC Facility Administrative Agent, the Common
Security Trustee, the Senior Issuing Bank, or any Senior LC Lender pursuant to
or in connection with any Financing Document, relating to the assets and
business of the Borrower, the Pledgor, the Sponsor or any of their Affiliates,
but does not include any such information that (i) is or becomes generally
available to the public other than as a result of a breach by the Senior LC
Facility Administrative Agent, the Common Security Trustee, the Senior Issuing
Bank or such Senior LC Lender of its obligations hereunder, (ii) is or becomes
available to the Senior LC Facility Administrative Agent, the Common Security
Trustee, the Senior Issuing Bank or such Senior LC Lender from a source other
than the Borrower, the Pledgor, the Sponsor or any of their Affiliates, as
applicable, that is not, to the knowledge of the Senior LC Facility
Administrative Agent, the Common Security Trustee, the Senior Issuing Bank, or
such Senior LC Lender, acting in violation of a confidentiality obligation with
the Borrower, the Pledgor, the Sponsor or any of their Affiliates, as applicable
or (iii) is independently compiled by the Senior LC Facility Administrative
Agent, the Common Security Trustee, the Senior Issuing Bank, or any Senior LC
Lender, as evidenced by their records, without the use of the Information. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.17 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
SECTION 11.18.    Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Government Rule, no party hereto shall assert, and each
party hereto hereby waives, any claim against any other party hereto or their
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or

57

--------------------------------------------------------------------------------




thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
party hereto or its Related Parties shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Financing
Documents or the transactions contemplated hereby or thereby.
SECTION 11.19.    Waiver of Litigation Payments. To the extent that any party
hereto may, in any action, suit or proceeding brought in any of the courts
referred to in Section 11.03(b) (Applicable Government Rule; Jurisdiction; Etc.)
or elsewhere arising out of or in connection with this Agreement or any other
Financing Document to which it is a party, be entitled to the benefit of any
provision of law requiring any other party hereto in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person
hereby irrevocably waives such benefit, in each case to the fullest extent now
or in the future permitted under the laws of the State of New York or, as the
case may be, the jurisdiction in which such court is located.
SECTION 11.20.    Reinstatement. This Agreement and the obligations of the
Borrower hereunder shall automatically be reinstated if and to the extent that
for any reason any payment made pursuant to this Agreement is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Borrower or any
other Person or as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment, and the Borrower shall pay
the Senior LC Secured Parties on demand all of their reasonable costs and
expenses (including reasonable fees, expenses and disbursements of counsel)
incurred by such parties in connection with such rescission or restoration.
SECTION 11.21.    No Recourse.
(a)Each Senior LC Secured Party that is a party hereto acknowledges and agrees
that the obligations of the Loan Parties under this Agreement and the other
Financing Documents, including with respect to the payment of the principal of
or premium or penalty, if any, or interest on any Obligations, or any part
thereof, or for any claim based thereon or otherwise in respect thereof or
related thereto, are obligations solely of the Loan Parties and shall be
satisfied solely from the Security and the assets of the Loan Parties and shall
not constitute a debt or obligation of the Sponsor or any of its respective
Affiliates (other than the Loan Parties), nor of any past, present or future
officers, directors, employees, shareholders, agents, attorneys or
representatives of the Loan Parties, the Sponsor and their respective Affiliates
(collectively (but excluding the Loan Parties), the "Non-Recourse Parties").
(b)Each Senior LC Secured Party that is party hereto acknowledges and agrees
that the Non-Recourse Parties shall not be liable for any amount payable under
this Agreement or any Financing Document, and no Senior LC Secured Party shall
seek a money judgment or deficiency or personal judgment against any
Non-Recourse Party for payment or performance of any obligation of the Loan
Parties under this Agreement or the other Financing Documents.

58

--------------------------------------------------------------------------------




(c)The acknowledgments, agreements and waivers set out in this Section 11.21
shall survive termination of this Agreement and shall be enforceable by any
Non-Recourse Party and are a material inducement for the execution of this
Agreement and the other Financing Documents by the Loan Parties.
SECTION 11.22.    Intercreditor Agreement. Any actions, consents, approvals,
authorizations or discretion taken, given, made or exercised, or not taken,
given, made or exercised by the Senior LC Facility Administrative Agent, acting
as a Secured Debt Holder Group Representative on behalf of the Senior LC Lenders
and the Senior Issuing Bank, in accordance with the Intercreditor Agreement
shall be binding on each Senior LC Lender and the Senior Issuing Bank.
Notwithstanding anything to the contrary herein, in the case of any
inconsistency between this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall govern.
SECTION 11.23.    Termination. This Agreement shall terminate and shall have no
force and effect (except with respect to the provisions that expressly survive
termination of this Agreement) if (a) the initial Extension of Credit does not
occur within one (1) year of the Closing Date or (b) all Obligations have been
indefeasibly paid in full, all Letters of Credit have expired or been fully
drawn upon or cash collateralized in accordance with Section 9.02(c)
(Acceleration Upon Bankruptcy) and all Senior LC Commitments have been
terminated or reduced in whole and the Senior LC Facility Administrative Agent
shall have given the notice required by Section 2.10(a) (Termination of
Obligations) of the Common Terms Agreement.
[Remainder of Page Intentionally Left Blank]

59

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
SABINE PASS LIQUEFACTION, LLC,
 
 
as Borrower
 
 
 
 
 
By
/s/ Graham McArthur
 
 
 
Name:
Graham McArthur
 
 
 
Title:
Treasurer




SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
THE BANK OF NOVA SCOTIA,


 
 
as Senior LC Facility Administrative Agent


 
 
 
 
 
By
/s/ Mark Sparrow
 
 
 
Name:
Mark Sparrow, Director
 
 
 
Title:
 


SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
THE BANK OF NOVA SCOTIA,


 
 
as Senior Issuing Bank




 
 
 
 
 
By
/s/ Mark Sparrow
 
 
 
Name:
Mark Sparrow, Director
 
 
 
 
 




SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
SOCIÉTÉ GÉNÉRALE,




 
 
as Common Security Trustee






 
 
 
 
 
By
/s/ Roberto S Simon
 
 
 
Name:
ROBERTO S SIMON
 
 
 
 
Managing Director


SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
THE BANK OF NOVA SCOTIA,






 
 
as Senior LC Lender








 
 
 
 
 
By
/s/ Mark Sparrow
 
 
 
Name:
Mark Sparrow, Director
 
 
 
 
 




SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
MIZUHO BANK, LTD.,








 
 
as Senior LC Lender








 
 
 
 
 
By
/s/ Junji Hasegawa
 
 
 
Name:
JUNJI HASEGAWA
 
 
 
 
SENIOR VICE PRESIDENT


SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
STANDARD CHARTERED BANK,
 
 
as Senior LC Lender








 
 
 
 
 
By
/s/ Paul Clifford
 
 
 
Name:
PAUL CLIFFORD
 
 
 
 
DIRECTOR
 
 
 
 
HEAD OF PROJECT FINANCE AMERICAS
 
 
 
 
 
 
By
/s/ Robert K. Reddington
 
 
 
Name:
Robert K. Reddington
 
 
 
 
Credit Documentation Manager
 
 
 
 
Credit Documentation Unit, WB Legal-Americas


SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
LLOYDS BANK PLC,
 
 
as Senior LC Lender








 
 
 
 
 
By
/s/ Stephen Giacolone
 
 
 
Name:
Stephen Giacolone
 
 
 
 
Assistant Vice President
 
 
 
 
G011
 
 
 
 
 
 
 
By
/s/ Joel Slomko
 
 
 
Name:
Joel Slomko
 
 
 
 
Assistant Vice President
 
 
 
 
Transaction Execution
 
 
 
 
Category A
 
 
 
 
S088


SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
CRÉDIT AGRICOLE CORPORATE
 
 
AND INVESTMENT BANK
 
 
as Senior LC Lender








 
 
 
 
 
By
/s/ Frédéric Petit
 
 
 
Name:
Frédéric Petit
 
 
 
 
Vice President
 
 
 
 
 
 
 
By
/s/ George Councill
 
 
 
Name:
George Councill
 
 
 
 
Director


SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
THE BANK OF TOKYO-MITSUBISHI
 
 
UFJ, LTD.,
 
 
as Senior LC Lender








 
 
 
 
 
By
/s/ Nasir Khan
 
 
 
Name:
Nasir Khan
 
 
 
 
Managing Director


SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 
SOCIÉTÉ GÉNÉRALE,


 
 
as Senior LC Lender








 
 
 
 
 
By
/s/ Roberto S Simon
 
 
 
Name:
ROBERTO S SIMON
 
 
 
 
Managing Director




SIGNATURE PAGE TO SENIOR LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

